(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 SCHUETTE, ATTORNEY GENERAL OF MICHIGAN v.
   COALITION TO DEFEND AFFIRMATIVE ACTION,
  INTEGRATION AND IMMIGRATION RIGHTS AND
 FIGHT FOR EQUALITY BY ANY MEANS NECESSARY
                 (BAMN) ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

     No. 12–682.      Argued October 15, 2013—Decided April 22, 2014
After this Court decided that the University of Michigan’s undergradu-
  ate admissions plan’s use of race-based preferences violated the
  Equal Protection Clause, Gratz v. Bollinger, 539 U.S. 244, 270, but
  that the law school admission plan’s more limited use did not, Grutter
  v. Bollinger, 539 U.S. 306, 343, Michigan voters adopted Proposal 2,
  now Art. I, §26, of the State Constitution, which, as relevant here,
  prohibits the use of race-based preferences as part of the admissions
  process for state universities. In consolidated challenges, the District
  Court granted summary judgment to Michigan, thus upholding Pro-
  posal 2, but the Sixth Circuit reversed, concluding that the proposal
  violated the principles of Washington v. Seattle School Dist. No. 1,
  458 U.S. 457.
Held: The judgment is reversed.
701 F.3d 466, reversed.
    JUSTICE KENNEDY, joined by THE CHIEF JUSTICE and JUSTICE ALITO,
  concluded that there is no authority in the Federal Constitution or in
  this Court’s precedents for the Judiciary to set aside Michigan laws
  that commit to the voters the determination whether racial prefer-
  ences may be considered in governmental decisions, in particular
  with respect to school admissions. Pp. 4–18.
    (a) This case is not about the constitutionality, or the merits, of
  race-conscious admissions policies in higher education. Here, the
  principle that the consideration of race in admissions is permissible
2                          SCHUETTE v. BAMN

                                  Syllabus

    when certain conditions are met is not being challenged. Rather, the
    question concerns whether, and in what manner, voters in the States
    may choose to prohibit the consideration of such racial preferences.
    Where States have prohibited race-conscious admissions policies,
    universities have responded by experimenting “with a wide variety of
    alternative approaches.” Grutter, supra, at 342. The decision by
    Michigan voters reflects the ongoing national dialogue about such
    practices. Pp. 4–5.
       (b) The Sixth Circuit’s determination that Seattle controlled here
    extends Seattle’s holding in a case presenting quite different issues to
    reach a mistaken conclusion. Pp. 5–18.
         (1) It is necessary to consider first the relevant cases preceding
    Seattle and the background against which Seattle arose. Both Reit­
    man v. Mulkey, 387 U.S. 369, and Hunter v. Erickson, 393 U.S. 385,
    involved demonstrated injuries on the basis of race that, by reasons
    of state encouragement or participation, became more aggravated. In
    Mulkey, a voter-enacted amendment to the California Constitution
    prohibiting state legislative interference with an owner’s prerogative
    to decline to sell or rent residential property on any basis barred the
    challenging parties, on account of race, from invoking the protection
    of California’s statutes, thus preventing them from leasing residen-
    tial property. In Hunter, voters overturned an Akron ordinance that
    was enacted to address widespread racial discrimination in housing
    sales and rentals had forced many to live in “ ‘unhealthful, unsafe,
    unsanitary and overcrowded’ ” segregated housing, 393 U.S., at 391.
    In Seattle, after the school board adopted a mandatory busing pro-
    gram to alleviate racial isolation of minority students in local schools,
    voters passed a state initiative that barred busing to desegregate.
    This Court found that the state initiative had the “practical effect” of
    removing “the authority to address a racial problem . . . from the ex-
    isting decisionmaking body, in such a way as to burden minority in-
    terests” of busing advocates who must now “seek relief from the state
    legislature, or from the statewide electorate.” 458 U.S., at 474.
    Pp. 5–8.
         (2) Seattle is best understood as a case in which the state action
    had the serious risk, if not purpose, of causing specific injuries on ac-
    count of race as had been the case in Mulkey and Hunter. While
    there had been no judicial finding of de jure segregation with respect
    to Seattle’s school district, a finding that would be required today, see
    Parents Involved in Community Schools v. Seattle School Dist. No. 1,
    551 U.S. 701, 720–721, Seattle must be understood as Seattle under-
    stood itself, as a case in which neither the State nor the United
    States “challenge[d] the propriety of race-conscious student assign-
    ments for the purpose of achieving integration, even absent a finding
                    Cite as: 572 U. S. ____ (2014)                      3

                               Syllabus

of prior de jure segregation.” 458 U.S. at 472, n. 15.
   Seattle’s broad language, however, went well beyond the analysis
needed to resolve the case. Seizing upon the statement in Justice
Harlan’s concurrence in Hunter that the procedural change in that
case had “the clear purpose of making it more difficult for certain ra-
cial and religious minorities to achieve legislation that is in their in-
terest,” 385 U.S., at 395, the Seattle Court established a new and far-
reaching rationale: Where a government policy “inures primarily to
the benefit of the minority” and “minorities . . . consider” the policy to
be “ ‘in their interest,’ ” then any state action that “place[s] effective
decisionmaking authority over” that policy “at a different level of
government” is subject to strict scrutiny. 458 U.S., at 472, 474.
Pp. 8–11.
      (3) To the extent Seattle is read to require the Court to determine
and declare which political policies serve the “interest” of a group de-
fined in racial terms, that rationale was unnecessary to the decision
in Seattle; it has no support in precedent; and it raises serious equal
protection concerns. In cautioning against “impermissible racial ste-
reotypes,” this Court has rejected the assumption that all individuals
of the same race think alike, see Shaw v. Reno, 509 U.S. 630, 647,
but that proposition would be a necessary beginning point were the
Seattle formulation to control. And if it were deemed necessary to
probe how some races define their own interest in political matters,
still another beginning point would be to define individuals according
to race. Such a venture would be undertaken with no clear legal
standards or accepted sources to guide judicial decision. It would al-
so result in, or impose a high risk of, inquiries and categories de-
pendent upon demeaning stereotypes, classifications of questionable
constitutionality on their own terms. Assuming these steps could be
taken, the court would next be required to determine the policy
realms in which groups defined by race had a political interest. That
undertaking, again without guidance from accepted legal standards,
would risk the creation of incentives for those who support or oppose
certain policies to cast the debate in terms of racial advantage or dis-
advantage. Adoption of the Seattle formulation could affect any
number of laws or decisions, involving, e.g., tax policy or housing sub-
sidies. And racial division would be validated, not discouraged.
   It can be argued that objections to the larger consequences of the
Seattle formulation need not be confronted here, for race was an un-
doubted subject of the ballot issue. But other problems raised by Se­
attle, such as racial definitions, still apply. And the principal flaw in
the Sixth Circuit’s decision remains: Here there was no infliction of a
specific injury of the kind at issue in Mulkey and Hunter and in the
history of the Seattle schools, and there is no precedent for extending
4                          SCHUETTE v. BAMN

                                  Syllabus

    these cases to restrict the right of Michigan voters to determine that
    race-based preferences granted by state entities should be ended.
    The Sixth Circuit’s judgment also calls into question other States’
    long-settled rulings on policies similar to Michigan’s.
       Unlike the injuries in Mulkey, Hunter, and Seattle, the question
    here is not how to address or prevent injury caused on account of race
    but whether voters may determine whether a policy of race-based
    preferences should be continued. By approving Proposal 2 and there-
    by adding §26 to their State Constitution, Michigan voters exercised
    their privilege to enact laws as a basic exercise of their democratic
    power, bypassing public officials they deemed not responsive to their
    concerns about a policy of granting race-based preferences. The
    mandate for segregated schools, Brown v. Board of Education, 347
U.S. 483, and scores of other examples teach that individual liberty
    has constitutional protection. But this Nation’s constitutional system
    also embraces the right of citizens to speak and debate and learn and
    then, as a matter of political will, to act through a lawful electoral
    process, as Michigan voters have done here. These precepts are not
    inconsistent with the well-established principle that when hurt or in-
    jury is inflicted on racial minorities by the encouragement or com-
    mand of laws or other state action, the Constitution requires redress
    by the courts. Such circumstances were present in Mulkey, Hunter,
    and Seattle, but they are not present here. Pp. 11–18.
       JUSTICE SCALIA, joined by JUSTICE THOMAS, agreed that §26 rightly
    stands, though not because it passes muster under the political-
    process doctrine. It likely does not, but the cases establishing that
    doctrine should be overruled. They are patently atextual, unadmin-
    istrable, and contrary to this Court’s traditional equal protection ju-
    risprudence. The question here, as in every case in which neutral
    state action is said to deny equal protection on account of race, is
    whether the challenged action reflects a racially discriminatory pur-
    pose. It plainly does not. Pp. 1–18.
       (a) The Court of Appeals for the Sixth Circuit held §26 unconstitu-
    tional under the so-called political-process doctrine, derived from
    Washington v. Seattle School Dist. No. 1, 458 U.S. 457, and Hunter v.
    Erickson, 393 U.S. 385. In those cases, one level of government ex-
    ercised borrowed authority over an apparently “racial issue” until a
    higher level of government called the loan. This Court deemed each
    revocation an equal-protection violation, without regard to whether
    there was evidence of an invidious purpose to discriminate. The re-
    lentless, radical logic of Hunter and Seattle would point to a similar
    conclusion here, as in so many other cases. Pp. 3–7.
       (b) The problems with the political-process doctrine begin with its
    triggering prong, which assigns to a court the task of determining
                    Cite as: 572 U. S. ____ (2014)                      5

                               Syllabus

whether a law that reallocates policymaking authority concerns a
“racial issue,” Seattle, 458 U.S., at 473, i.e., whether adopting one
position on the question would “at bottom inur[e] primarily to the
benefit of the minority, and is designed for that purpose,” id., at 472.
Such freeform judicial musing into ethnic and racial “interests” in-
volves judges in the dirty business of dividing the Nation “into racial
blocs,” Metro Broadcasting, Inc. v. FCC, 497 U.S. 547, 603, 610
(O’Connor, J., dissenting), and promotes racial stereotyping, see
Shaw v. Reno, 509 U.S. 630, 647. More fundamentally, the analysis
misreads the Equal Protection Clause to protect particular groups, a
construction that has been repudiated in a “long line of cases under-
standing equal protection as a personal right.” Adarand Construc­
tors, Inc. v. Peña, 515 U.S. 200, 224, 230. Pp. 7–12.
   (c) The second part of the Hunter-Seattle analysis directs a court to
determine whether the challenged act “place[s] effective decisionmak-
ing authority over [the] racial issue at a different level of govern-
ment,” Seattle, supra, at 474; but, in another line of cases, the Court
has emphasized the near-limitless sovereignty of each State to design
its governing structure as it sees fit, see, e.g., Holt Civic Club v. Tus­
caloosa, 439 U.S. 60, 71. Taken to the limits of its logic, Hunter-
Seattle is the gaping exception that nearly swallows the rule of struc-
tural state sovereignty, which would seem to permit a State to give
certain powers to cities, later assign the same powers to counties, and
even reclaim them for itself. Pp. 12–15.
   (d) Hunter and Seattle also endorse a version of the proposition
that a facially neutral law may deny equal protection solely because
it has a disparate racial impact. That equal-protection theory has
been squarely and soundly rejected by an “unwavering line of cases”
holding “that a violation of the Equal Protection Clause requires
state action motivated by discriminatory intent,” Hernandez v. New
York, 500 U.S. 352, 372–373 (O’Connor, J., concurring in judgment),
and that “official action will not be held unconstitutional solely be-
cause it results in a racially disproportionate impact,” Arlington
Heights v. Metropolitan Housing Development Corp., 429 U.S. 252,
264–265. Respondents cannot prove that the action here reflects a
racially discriminatory purpose, for any law expressly requiring state
actors to afford all persons equal protection of the laws does not—
cannot—deny “to any person . . . equal protection of the laws,” U. S.
Const., Amdt. 14, §1. Pp. 15–17.
   JUSTICE BREYER agreed that the amendment is consistent with the
Equal Protection Clause, but for different reasons. First, this case
addresses the amendment only as it applies to, and forbids, race-
conscious admissions programs that consider race solely in order to
obtain the educational benefits of a diverse student body. Second, the
6                          SCHUETTE v. BAMN

                                  Syllabus

    Constitution permits, but does not require, the use of the kind of
    race-conscious programs now barred by the Michigan Constitution.
    It foresees the ballot box, not the courts, as the normal instrument
    for resolving debates about the merits of these programs. Third,
    Hunter v. Erickson, 393 U.S. 385, and Washington v. Seattle School
    Dist. No. 1, 458 U.S. 457, which reflect the important principle that
    an individual’s ability to participate meaningfully in the political pro-
    cess should be independent of his race, do not apply here. Those cas-
    es involved a restructuring of the political process that changed the
    political level at which policies were enacted, while this case involves
    an amendment that took decisionmaking authority away from une-
    lected actors and placed it in the hands of the voters. Hence, this
    case does not involve a diminution of the minority’s ability to partici-
    pate in the political process. Extending the holding of Hunter and
    Seattle to situations where decisionmaking authority is moved from
    an administrative body to a political one would also create significant
    difficulties, given the nature of the administrative process. Further-
    more, the principle underlying Hunter and Seattle runs up against a
    competing principle favoring decisionmaking through the democratic
    process. Pp. 1–6.

   KENNEDY, J., announced the judgment of the Court and delivered an
opinion, in which ROBERTS, C. J., and ALITO, J., joined. ROBERTS, C. J.,
filed a concurring opinion. SCALIA, J., filed an opinion concurring in the
judgment, in which THOMAS, J., joined. BREYER, J., filed an opinion
concurring in the judgment. SOTOMAYOR, J., filed a dissenting opinion,
in which GINSBURG, J., joined. KAGAN, J., took no part in the considera-
tion or decision of the case.
                       Cite as: 572 U. S. ____ (2014)                              1

                           Opinion of KENNEDY, J.

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 12–682
                                  _________________


 BILL SCHUETTE, ATTORNEY GENERAL OF MICHI-

 GAN, PETITIONER v. COALITION TO DEFEND AF- 

  FIRMATIVE ACTION, INTEGRATION AND IMMI- 

    GRANT RIGHTS AND FIGHT FOR EQUALITY 

    BY ANY MEANS NECESSARY (BAMN), ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                                [April 22, 2014] 


   JUSTICE KENNEDY announced the judgment of the Court
and delivered an opinion, in which THE CHIEF JUSTICE
and JUSTICE ALITO join.
   The Court in this case must determine whether an
amendment to the Constitution of the State of Michigan,
approved and enacted by its voters, is invalid under the
Equal Protection Clause of the Fourteenth Amendment to
the Constitution of the United States.
   In 2003 the Court reviewed the constitutionality of two
admissions systems at the University of Michigan, one for
its undergraduate class and one for its law school. The
undergraduate admissions plan was addressed in Gratz v.
Bollinger, 539 U.S. 244. The law school admission plan
was addressed in Grutter v. Bollinger, 539 U.S. 306. Each
admissions process permitted the explicit consideration of
an applicant’s race. In Gratz, the Court invalidated the
undergraduate plan as a violation of the Equal Protection
Clause. 539 U.S., at 270. In Grutter, the Court found no
2                    SCHUETTE v. BAMN

                    Opinion of KENNEDY, J.

constitutional flaw in the law school admission plan’s
more limited use of race-based preferences. 539 U.S., at
343.
   In response to the Court’s decision in Gratz, the univer-
sity revised its undergraduate admissions process, but the
revision still allowed limited use of race-based preferences.
After a statewide debate on the question of racial prefer-
ences in the context of governmental decisionmaking, the
voters, in 2006, adopted an amendment to the State Con-
stitution prohibiting state and other governmental entities
in Michigan from granting certain preferences, including
race-based preferences, in a wide range of actions and
decisions. Under the terms of the amendment, race-based
preferences cannot be part of the admissions process for
state universities. That particular prohibition is central to
the instant case.
   The ballot proposal was called Proposal 2 and, after it
passed by a margin of 58 percent to 42 percent, the result-
ing enactment became Article I, §26, of the Michigan
Constitution. As noted, the amendment is in broad terms.
Section 26 states, in relevant part, as follows:
       “(1) The University of Michigan, Michigan State
    University, Wayne State University, and any other
    public college or university, community college, or
    school district shall not discriminate against, or grant
    preferential treatment to, any individual or group on
    the basis of race, sex, color, ethnicity, or national
    origin in the operation of public employment, public
    education, or public contracting.
       “(2) The state shall not discriminate against, or
    grant preferential treatment to, any individual or
    group on the basis of race, sex, color, ethnicity, or na-
    tional origin in the operation of public employment,
    public education, or public contracting.
       “(3) For the purposes of this section ‘state’ includes,
                 Cite as: 572 U. S. ____ (2014)             3

                    Opinion of KENNEDY, J.

    but is not necessarily limited to, the state itself, any
    city, county, any public college, university, or commu-
    nity college, school district, or other political subdivi-
    sion or governmental instrumentality of or within the
    State of Michigan not included in sub-section 1.”
   Section 26 was challenged in two cases. Among the
plaintiffs in the suits were the Coalition to Defend Affirm-
ative Action, Integration and Immigrant Rights and Fight
for Equality By Any Means Necessary (BAMN); students;
faculty; and prospective applicants to Michigan public
universities.     The named defendants included then-
Governor Jennifer Granholm, the Board of Regents of the
University of Michigan, the Board of Trustees of Michigan
State University, and the Board of Governors of Wayne
State University. The Michigan Attorney General was
granted leave to intervene as a defendant. The United
States District Court for the Eastern District of Michigan
consolidated the cases.
   In 2008, the District Court granted summary judgment
to Michigan, thus upholding Proposal 2. BAMN v. Regents
of Univ. of Mich., 539 F. Supp. 2d 924. The District Court
denied a motion to reconsider the grant of summary judg-
ment. 592 F. Supp. 2d 948. A panel of the United States
Court of Appeals for the Sixth Circuit reversed the grant
of summary judgment. 652 F.3d 607 (2011). Judge Gib-
bons dissented from that holding. Id., at 633–646. The
panel majority held that Proposal 2 had violated the prin-
ciples elaborated by this Court in Washington v. Seattle
School Dist. No. 1, 458 U.S. 457 (1982), and in the cases
that Seattle relied upon.
   The Court of Appeals, sitting en banc, agreed with the
panel decision. 701 F.3d 466 (CA6 2012). The majority
opinion determined that Seattle “mirrors the [case] before
us.” Id., at 475. Seven judges dissented in a number of
opinions. The Court granted certiorari. 568 U. S. ___
4                    SCHUETTE v. BAMN

                    Opinion of KENNEDY, J.

(2013).
   Before the Court addresses the question presented, it is
important to note what this case is not about. It is not
about the constitutionality, or the merits, of race-conscious
admissions policies in higher education. The considera-
tion of race in admissions presents complex questions, in
part addressed last Term in Fisher v. University of Texas
at Austin, 570 U. S. ––– (2013). In Fisher, the Court did
not disturb the principle that the consideration of race in
admissions is permissible, provided that certain conditions
are met. In this case, as in Fisher, that principle is not
challenged. The question here concerns not the permissi-
bility of race-conscious admissions policies under the
Constitution but whether, and in what manner, voters in
the States may choose to prohibit the consideration of
racial preferences in governmental decisions, in particular
with respect to school admissions.
   This Court has noted that some States have decided to
prohibit race-conscious admissions policies. In Grutter,
the Court noted: “Universities in California, Florida, and
Washington State, where racial preferences in admissions
are prohibited by state law, are currently engaged in
experimenting with a wide variety of alternative ap-
proaches. Universities in other States can and should
draw on the most promising aspects of these race-neutral
alternatives as they develop.” 539 U.S., at 342 (citing
United States v. Lopez, 514 U.S. 549, 581 (1995)
(KENNEDY, J., concurring) (“[T]he States may perform
their role as laboratories for experimentation to devise
various solutions where the best solution is far from
clear”)). In this way, Grutter acknowledged the signifi-
cance of a dialogue regarding this contested and complex
policy question among and within States. There was
recognition that our federal structure “permits ‘ innovation
and experimentation’ ” and “enables greater citizen ‘ in-
volvement in democratic processes.’ ” Bond v. United
                 Cite as: 572 U. S. ____ (2014)            5

                    Opinion of KENNEDY, J.

States, 564 U. S. –––, ––– (2011) (slip op., at 9) (quoting
Gregory v. Ashcroft, 501 U.S. 452, 458 (1991)). While this
case arises in Michigan, the decision by the State’s voters
reflects in part the national dialogue regarding the wis-
dom and practicality of race-conscious admissions policies
in higher education. See, e.g., Coalition for Economic
Equity v. Wilson, 122 F.3d 692 (CA9 1997).
   In Michigan, the State Constitution invests independent
boards of trustees with plenary authority over public
universities, including admissions policies. Mich. Const.,
Art. VIII, §5; see also Federated Publications, Inc. v. Board
of Trustees of Mich. State Univ., 460 Mich. 75, 86–87, 594
N.W.2d 491, 497 (1999). Although the members of the
boards are elected, some evidence in the record suggests
they delegated authority over admissions policy to the
faculty. But whether the boards or the faculty set the
specific policy, Michigan’s public universities did consider
race as a factor in admissions decisions before 2006.
   In holding §26 invalid in the context of student admis-
sions at state universities, the Court of Appeals relied in
primary part on Seattle, supra, which it deemed to control
the case. But that determination extends Seattle’s holding
in a case presenting quite different issues to reach a con-
clusion that is mistaken here. Before explaining this
further, it is necessary to consider the relevant cases that
preceded Seattle and the background against which Seat-
tle itself arose.
   Though it has not been prominent in the arguments of
the parties, this Court’s decision in Reitman v. Mulkey,
387 U.S. 369 (1967), is a proper beginning point for dis-
cussing the controlling decisions.       In Mulkey, voters
amended the California Constitution to prohibit any state
legislative interference with an owner’s prerogative to
decline to sell or rent residential property on any basis.
Two different cases gave rise to Mulkey. In one a couple
could not rent an apartment, and in the other a couple
6                    SCHUETTE v. BAMN

                    Opinion of KENNEDY, J.

were evicted from their apartment. Those adverse actions
were on account of race. In both cases the complaining
parties were barred, on account of race, from invoking the
protection of California’s statutes; and, as a result, they
were unable to lease residential property. This Court
concluded that the state constitutional provision was a
denial of equal protection. The Court agreed with the
California Supreme Court that the amendment operated
to insinuate the State into the decision to discriminate by
encouraging that practice. The Court noted the “immedi-
ate design and intent” of the amendment was to “estab-
lis[h] a purported constitutional right to privately discrim-
inate.” Id., at 374 (internal quotation marks omitted and
emphasis deleted). The Court agreed that the amendment
“expressly authorized and constitutionalized the private
right to discriminate.” Id., at 376. The effect of the state
constitutional amendment was to “significantly encourage
and involve the State in private racial discriminations.”
Id., at 381. In a dissent joined by three other Justices,
Justice Harlan disagreed with the majority’s holding. Id.,
at 387. The dissent reasoned that California, by the action
of its voters, simply wanted the State to remain neutral in
this area, so that the State was not a party to discrimina-
tion. Id., at 389. That dissenting voice did not prevail
against the majority’s conclusion that the state action in
question encouraged discrimination, causing real and
specific injury.
   The next precedent of relevance, Hunter v. Erickson, 393
U.S. 385 (1969), is central to the arguments the respond-
ents make in the instant case. In Hunter, the Court for
the first time elaborated what the Court of Appeals here
styled the “political process” doctrine. There, the Akron
City Council found that the citizens of Akron consisted of
“ ‘people of different race[s], . . . many of whom live in
circumscribed and segregated areas, under sub-standard
unhealthful, unsafe, unsanitary and overcrowded condi-
                 Cite as: 572 U. S. ____ (2014)            7

                    Opinion of KENNEDY, J.

tions, because of discrimination in the sale, lease, rental
and financing of housing.’ ” Id., at 391. To address the
problem, Akron enacted a fair housing ordinance to pro-
hibit that sort of discrimination. In response, voters
amended the city charter to overturn the ordinance and to
require that any additional antidiscrimination housing
ordinance be approved by referendum. But most other
ordinances “regulating the real property market” were not
subject to those threshold requirements. Id., at 390. The
plaintiff, a black woman in Akron, Ohio, alleged that her
real estate agent could not show her certain residences
because the owners had specified they would not sell to
black persons.
   Central to the Court’s reasoning in Hunter was that the
charter amendment was enacted in circumstances where
widespread racial discrimination in the sale and rental of
housing led to segregated housing, forcing many to live in
“ ‘unhealthful, unsafe, unsanitary and overcrowded condi-
tions.’ ” Id., at 391. The Court stated: “It is against this
background that the referendum required by [the charter
amendment] must be assessed.” Ibid. Akron attempted to
characterize the charter amendment “simply as a public
decision to move slowly in the delicate area of race rela-
tions” and as a means “to allow the people of Akron to
participate” in the decision. Id., at 392. The Court rejected
Akron’s flawed “justifications for its discrimination,”
justifications that by their own terms had the effect of
acknowledging the targeted nature of the charter amend-
ment. Ibid. The Court noted, furthermore, that the char-
ter amendment was unnecessary as a general means of
public control over the city council; for the people of Akron
already were empowered to overturn ordinances by refer-
endum. Id., at 390, n. 6. The Court found that the city
charter amendment, by singling out antidiscrimination
ordinances, “places special burden on racial minorities
within the governmental process,” thus becoming as im-
8                    SCHUETTE v. BAMN

                    Opinion of KENNEDY, J.

permissible as any other government action taken with
the invidious intent to injure a racial minority. Id., at 391.
Justice Harlan filed a concurrence. He argued the city
charter amendment “has the clear purpose of making it
more difficult for certain racial and religious minorities to
achieve legislation that is in their interest.” Id., at 395.
But without regard to the sentence just quoted, Hunter
rests on the unremarkable principle that the State may
not alter the procedures of government to target racial
minorities. The facts in Hunter established that invidious
discrimination would be the necessary result of the proce-
dural restructuring. Thus, in Mulkey and Hunter, there
was a demonstrated injury on the basis of race that, by
reasons of state encouragement or participation, became
more aggravated.
  Seattle is the third case of principal relevance here.
There, the school board adopted a mandatory busing
program to alleviate racial isolation of minority students
in local schools. Voters who opposed the school board’s
busing plan passed a state initiative that barred busing to
desegregate. The Court first determined that, although
“white as well as Negro children benefit from” diversity,
the school board’s plan “inures primarily to the benefit of
the minority.” 458 U.S., at 472. The Court next found
that “the practical effect” of the state initiative was to
“remov[e] the authority to address a racial problem—and
only a racial problem—from the existing decisionmaking
body, in such a way as to burden minority interests” be-
cause advocates of busing “now must seek relief from the
state legislature, or from the statewide electorate.” Id., at
474. The Court therefore found that the initiative had
“explicitly us[ed] the racial nature of a decision to deter-
mine the decisionmaking process.” Id., at 470 (emphasis
deleted).
  Seattle is best understood as a case in which the state
action in question (the bar on busing enacted by the
                  Cite as: 572 U. S. ____ (2014)              9

                     Opinion of KENNEDY, J.

State’s voters) had the serious risk, if not purpose, of
causing specific injuries on account of race, just as had
been the case in Mulkey and Hunter. Although there had
been no judicial finding of de jure segregation with respect
to Seattle’s school district, it appears as though school
segregation in the district in the 1940’s and 1950’s may
have been the partial result of school board policies that
“permitted white students to transfer out of black schools
while restricting the transfer of black students into white
schools.” Parents Involved in Community Schools v. Seat-
tle School Dist. No. 1, 551 U.S. 701, 807–808 (2007)
(BREYER, J., dissenting). In 1977, the National Associa-
tion for the Advancement of Colored People (NAACP) filed
a complaint with the Office for Civil Rights, a federal
agency. The NAACP alleged that the school board had
maintained a system of de jure segregation. Specifically,
the complaint alleged “that the Seattle School Board had
created or perpetuated unlawful racial segregation
through, e.g., certain school-transfer criteria, a construc-
tion program that needlessly built new schools in white
areas, district line-drawing criteria, the maintenance of
inferior facilities at black schools, the use of explicit racial
criteria in the assignment of teachers and other staff, and
a general pattern of delay in respect to the implementa-
tion of promised desegregation efforts.” Id., at 810. As
part of a settlement with the Office for Civil Rights, the
school board implemented the “Seattle Plan,” which used
busing and mandatory reassignments between elementary
schools to reduce racial imbalance and which was the
subject of the state initiative at issue in Seattle. See 551
U.S., at 807–812.
   As this Court held in Parents Involved, the school
board’s purported remedial action would not be permissi-
ble today absent a showing of de jure segregation. Id., at
720–721. That holding prompted JUSTICE BREYER to
observe in dissent, as noted above, that one permissible
10                   SCHUETTE v. BAMN

                     Opinion of KENNEDY, J.

reading of the record was that the school board had main-
tained policies to perpetuate racial segregation in the
schools. In all events we must understand Seattle as
Seattle understood itself, as a case in which neither the
State nor the United States “challenge[d] the propriety of
race-conscious student assignments for the purpose of
achieving integration, even absent a finding of prior
de jure segregation.” 458 U.S. at 472, n. 15. In other
words the legitimacy and constitutionality of the remedy
in question (busing for desegregation) was assumed, and
Seattle must be understood on that basis. Ibid. Seattle
involved a state initiative that “was carefully tailored to
interfere only with desegregative busing.” Id., at 471. The
Seattle Court, accepting the validity of the school board’s
busing remedy as a predicate to its analysis of the consti-
tutional question, found that the State’s disapproval of the
school board’s busing remedy was an aggravation of the
very racial injury in which the State itself was complicit.
   The broad language used in Seattle, however, went well
beyond the analysis needed to resolve the case. The Court
there seized upon the statement in Justice Harlan’s con-
currence in Hunter that the procedural change in that case
had “the clear purpose of making it more difficult for
certain racial and religious minorities to achieve legisla-
tion that is in their interest.” 385 U.S., at 395. That
language, taken in the context of the facts in Hunter, is
best read simply to describe the necessity for finding an
equal protection violation where specific injuries from
hostile discrimination were at issue. The Seattle Court,
however, used the language from the Hunter concurrence
to establish a new and far-reaching rationale. Seattle
stated that where a government policy “inures primarily
to the benefit of the minority” and “minorities . . . con-
sider” the policy to be “ ‘in their interest,’ ” then any state
action that “place[s] effective decisionmaking authority
over” that policy “at a different level of government” must
                  Cite as: 572 U. S. ____ (2014)             11

                     Opinion of KENNEDY, J.

be reviewed under strict scrutiny. 458 U.S., at 472, 474.
In essence, according to the broad reading of Seattle, any
state action with a “racial focus” that makes it “more
difficult for certain racial minorities than for other groups”
to “achieve legislation that is in their interest” is subject to
strict scrutiny. It is this reading of Seattle that the Court
of Appeals found to be controlling here. And that reading
must be rejected.
    The broad rationale that the Court of Appeals adopted
goes beyond the necessary holding and the meaning of the
precedents said to support it; and in the instant case
neither the formulation of the general rule just set forth
nor the precedents cited to authenticate it suffice to inval-
idate Proposal 2. The expansive reading of Seattle has no
principled limitation and raises serious questions of com-
patibility with the Court’s settled equal protection juris-
prudence. To the extent Seattle is read to require the
Court to determine and declare which political policies
serve the “interest” of a group defined in racial terms, that
rationale was unnecessary to the decision in Seattle; it has
no support in precedent; and it raises serious constitu-
tional concerns. That expansive language does not provide
a proper guide for decisions and should not be deemed
authoritative or controlling. The rule that the Court of
Appeals elaborated and respondents seek to establish here
would contradict central equal protection principles.
    In cautioning against “impermissible racial stereotypes,”
this Court has rejected the assumption that “members of
the same racial group—regardless of their age, education,
economic status, or the community in which they live—
think alike, share the same political interests, and will
prefer the same candidates at the polls.” Shaw v. Reno,
509 U.S. 630, 647 (1993); see also Metro Broadcasting,
Inc. v. FCC, 497 U.S. 547, 636 (1990) (KENNEDY, J., dis-
senting) (rejecting the “demeaning notion that members of
. . . defined racial groups ascribe to certain ‘minority views’
12                  SCHUETTE v. BAMN

                    Opinion of KENNEDY, J.

that must be different from those of other citizens”). It
cannot be entertained as a serious proposition that all
individuals of the same race think alike. Yet that proposi-
tion would be a necessary beginning point were the Seattle
formulation to control, as the Court of Appeals held it did
in this case. And if it were deemed necessary to probe how
some races define their own interest in political matters,
still another beginning point would be to define individu-
als according to race. But in a society in which those lines
are becoming more blurred, the attempt to define race-
based categories also raises serious questions of its own.
Government action that classifies individuals on the basis
of race is inherently suspect and carries the danger of
perpetuating the very racial divisions the polity seeks to
transcend. Cf. Ho v. San Francisco Unified School Dist.,
147 F.3d 854, 858 (CA9 1998) (school district delineating
13 racial categories for purposes of racial balancing).
Were courts to embark upon this venture not only would it
be undertaken with no clear legal standards or accepted
sources to guide judicial decision but also it would result
in, or at least impose a high risk of, inquiries and catego-
ries dependent upon demeaning stereotypes, classifica-
tions of questionable constitutionality on their own terms.
   Even assuming these initial steps could be taken in a
manner consistent with a sound analytic and judicial
framework, the court would next be required to determine
the policy realms in which certain groups—groups defined
by race—have a political interest. That undertaking,
again without guidance from any accepted legal stand-
ards, would risk, in turn, the creation of incentives for
those who support or oppose certain policies to cast the
debate in terms of racial advantage or disadvantage. Thus
could racial antagonisms and conflict tend to arise in the
context of judicial decisions as courts undertook to an-
nounce what particular issues of public policy should be
classified as advantageous to some group defined by race.
                 Cite as: 572 U. S. ____ (2014)           13

                    Opinion of KENNEDY, J.

This risk is inherent in adopting the Seattle formulation.
   There would be no apparent limiting standards defining
what public policies should be included in what Seattle
called policies that “inur[e] primarily to the benefit of the
minority” and that “minorities . . . consider” to be “ ‘in
their interest.’ ” 458 U.S., at 472, 474. Those who seek to
represent the interests of particular racial groups could
attempt to advance those aims by demanding an equal
protection ruling that any number of matters be foreclosed
from voter review or participation. In a nation in which
governmental policies are wide ranging, those who seek to
limit voter participation might be tempted, were this
Court to adopt the Seattle formulation, to urge that a
group they choose to define by race or racial stereotypes
are advantaged or disadvantaged by any number of laws
or decisions. Tax policy, housing subsidies, wage regula-
tions, and even the naming of public schools, highways,
and monuments are just a few examples of what could
become a list of subjects that some organizations could
insist should be beyond the power of voters to decide, or
beyond the power of a legislature to decide when enacting
limits on the power of local authorities or other govern-
mental entities to address certain subjects. Racial division
would be validated, not discouraged, were the Seattle
formulation, and the reasoning of the Court of Appeals in
this case, to remain in force.
   Perhaps, when enacting policies as an exercise of demo-
cratic self-government, voters will determine that race-
based preferences should be adopted. The constitutional
validity of some of those choices regarding racial prefer-
ences is not at issue here. The holding in the instant case
is simply that the courts may not disempower the voters
from choosing which path to follow. In the realm of policy
discussions the regular give-and-take of debate ought to be
a context in which rancor or discord based on race are
avoided, not invited. And if these factors are to be inter-
14                   SCHUETTE v. BAMN

                    Opinion of KENNEDY, J.

jected, surely it ought not to be at the invitation or insist-
ence of the courts.
   One response to these concerns may be that objections
to the larger consequences of the Seattle formulation need
not be confronted in this case, for here race was an un-
doubted subject of the ballot issue. But a number of prob-
lems raised by Seattle, such as racial definitions, still
apply. And this principal flaw in the ruling of the Court of
Appeals does remain: Here there was no infliction of a
specific injury of the kind at issue in Mulkey and Hunter
and in the history of the Seattle schools. Here there is no
precedent for extending these cases to restrict the right of
Michigan voters to determine that race-based preferences
granted by Michigan governmental entities should be
ended.
   It should also be noted that the judgment of the Court of
Appeals in this case of necessity calls into question other
long-settled rulings on similar state policies. The Califor-
nia Supreme Court has held that a California constitu-
tional amendment prohibiting racial preferences in public
contracting does not violate the rule set down by Seattle.
Coral Constr., Inc. v. City and County of San Francisco, 50
Cal. 4th 315, 235 P.3d 947 (2010). The Court of Appeals
for the Ninth Circuit has held that the same amendment,
which also barred racial preferences in public education,
does not violate the Equal Protection Clause. Wilson, 122
F.3d 692 (1997). If the Court were to affirm the essential
rationale of the Court of Appeals in the instant case, those
holdings would be invalidated, or at least would be put in
serious question. The Court, by affirming the judgment
now before it, in essence would announce a finding that
the past 15 years of state public debate on this issue have
been improper. And were the argument made that Coral
might still stand because it involved racial preferences in
public contracting while this case concerns racial prefer-
ences in university admissions, the implication would be
                 Cite as: 572 U. S. ____ (2014)           15

                    Opinion of KENNEDY, J.

that the constitutionality of laws forbidding racial prefer-
ences depends on the policy interest at stake, the concern
that, as already explained, the voters deem it wise to avoid
because of its divisive potential. The instant case presents
the question involved in Coral and Wilson but not involved
in Mulkey, Hunter, and Seattle. That question is not how
to address or prevent injury caused on account of race but
whether voters may determine whether a policy of race-
based preferences should be continued.
   By approving Proposal 2 and thereby adding §26 to their
State Constitution, the Michigan voters exercised their
privilege to enact laws as a basic exercise of their demo-
cratic power. In the federal system States “respond,
through the enactment of positive law, to the initiative of
those who seek a voice in shaping the destiny of their own
times.” Bond, 564 U. S., at ––– (slip op., at 9). Michigan
voters used the initiative system to bypass public officials
who were deemed not responsive to the concerns of a
majority of the voters with respect to a policy of granting
race-based preferences that raises difficult and delicate
issues.
   The freedom secured by the Constitution consists, in one
of its essential dimensions, of the right of the individual
not to be injured by the unlawful exercise of governmental
power. The mandate for segregated schools, Brown v.
Board of Education, 347 U.S. 483 (1954); a wrongful
invasion of the home, Silverman v. United States, 365
U.S. 505 (1961); or punishing a protester whose views
offend others, Texas v. Johnson, 491 U.S. 397 (1989); and
scores of other examples teach that individual liberty has
constitutional protection, and that liberty’s full extent and
meaning may remain yet to be discovered and affirmed.
Yet freedom does not stop with individual rights. Our
constitutional system embraces, too, the right of citizens to
debate so they can learn and decide and then, through the
political process, act in concert to try to shape the course
16                   SCHUETTE v. BAMN

                    Opinion of KENNEDY, J.

of their own times and the course of a nation that must
strive always to make freedom ever greater and more
secure.     Here Michigan voters acted in concert and
statewide to seek consensus and adopt a policy on a diffi-
cult subject against a historical background of race in
America that has been a source of tragedy and persisting
injustice. That history demands that we continue to learn,
to listen, and to remain open to new approaches if we are
to aspire always to a constitutional order in which all
persons are treated with fairness and equal dignity. Were
the Court to rule that the question addressed by Michigan
voters is too sensitive or complex to be within the grasp of
the electorate; or that the policies at issue remain too
delicate to be resolved save by university officials or facul-
ties, acting at some remove from immediate public scru-
tiny and control; or that these matters are so arcane that
the electorate’s power must be limited because the people
cannot prudently exercise that power even after a full
debate, that holding would be an unprecedented re-
striction on the exercise of a fundamental right held not
just by one person but by all in common. It is the right to
speak and debate and learn and then, as a matter of polit-
ical will, to act through a lawful electoral process.
   The respondents in this case insist that a difficult ques-
tion of public policy must be taken from the reach of the
voters, and thus removed from the realm of public discus-
sion, dialogue, and debate in an election campaign. Quite
in addition to the serious First Amendment implications of
that position with respect to any particular election, it is
inconsistent with the underlying premises of a responsi-
ble, functioning democracy. One of those premises is that
a democracy has the capacity—and the duty—to learn
from its past mistakes; to discover and confront persisting
biases; and by respectful, rationale deliberation to rise
above those flaws and injustices. That process is impeded,
not advanced, by court decrees based on the proposition
                 Cite as: 572 U. S. ____ (2014)          17

                    Opinion of KENNEDY, J.

that the public cannot have the requisite repose to discuss
certain issues. It is demeaning to the democratic process
to presume that the voters are not capable of deciding an
issue of this sensitivity on decent and rational grounds.
The process of public discourse and political debate should
not be foreclosed even if there is a risk that during a pub-
lic campaign there will be those, on both sides, who seek to
use racial division and discord to their own political ad-
vantage. An informed public can, and must, rise above
this. The idea of democracy is that it can, and must,
mature. Freedom embraces the right, indeed the duty, to
engage in a rational, civic discourse in order to determine
how best to form a consensus to shape the destiny of the
Nation and its people. These First Amendment dynamics
would be disserved if this Court were to say that the ques-
tion here at issue is beyond the capacity of the voters to
debate and then to determine.
   These precepts are not inconsistent with the well-
established principle that when hurt or injury is inflicted
on racial minorities by the encouragement or command of
laws or other state action, the Constitution requires re-
dress by the courts. Cf. Johnson v. California, 543 U.S.
499, 511–512 (2005) (“[S]earching judicial review . . . is
necessary to guard against invidious discrimination”);
Edmonson v. Leesville Concrete Co., 500 U.S. 614, 619
(1991) (“Racial discrimination” is “invidious in all con-
texts”). As already noted, those were the circumstances
that the Court found present in Mulkey, Hunter, and
Seattle. But those circumstances are not present here.
   For reasons already discussed, Mulkey, Hunter, and
Seattle are not precedents that stand for the conclusion
that Michigan’s voters must be disempowered from acting.
Those cases were ones in which the political restriction in
question was designed to be used, or was likely to be used,
to encourage infliction of injury by reason of race. What is
at stake here is not whether injury will be inflicted but
18                    SCHUETTE v. BAMN

                     Opinion of KENNEDY, J.

whether government can be instructed not to follow a
course that entails, first, the definition of racial categories
and, second, the grant of favored status to persons in some
racial categories and not others. The electorate’s instruc-
tion to governmental entities not to embark upon the
course of race-defined and race-based preferences was
adopted, we must assume, because the voters deemed a
preference system to be unwise, on account of what voters
may deem its latent potential to become itself a source of
the very resentments and hostilities based on race that
this Nation seeks to put behind it. Whether those adverse
results would follow is, and should be, the subject of de-
bate. Voters might likewise consider, after debate and
reflection, that programs designed to increase diversity—
consistent with the Constitution—are a necessary part of
progress to transcend the stigma of past racism.
   This case is not about how the debate about racial pref-
erences should be resolved. It is about who may resolve it.
There is no authority in the Constitution of the United
States or in this Court’s precedents for the Judiciary to set
aside Michigan laws that commit this policy determination
to the voters. See Sailors v. Board of Ed. of County of
Kent, 387 U.S. 105, 109 (1967) (“Save and unless the
state, county, or municipal government runs afoul of a
federally protected right, it has vast leeway in the man-
agement of its internal affairs”). Deliberative debate on
sensitive issues such as racial preferences all too often
may shade into rancor. But that does not justify removing
certain court-determined issues from the voters’ reach.
Democracy does not presume that some subjects are either
too divisive or too profound for public debate.
   The judgment of the Court of Appeals for the Sixth
Circuit is reversed.
                                               It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.
                 Cite as: 572 U. S. ____ (2014)           1

                   ROBERTS, C. J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 12–682
                         _________________


 BILL SCHUETTE, ATTORNEY GENERAL OF MICHI-

 GAN, PETITIONER v. COALITION TO DEFEND AF- 

  FIRMATIVE ACTION, INTEGRATION AND IMMI- 

    GRANT RIGHTS AND FIGHT FOR EQUALITY 

    BY ANY MEANS NECESSARY (BAMN), ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                        [April 22, 2014]


  CHIEF JUSTICE ROBERTS, concurring.
  The dissent devotes 11 pages to expounding its own
policy preferences in favor of taking race into account in
college admissions, while nonetheless concluding that it
“do[es] not mean to suggest that the virtues of adopting
race-sensitive admissions policies should inform the legal
question before the Court.” Post, at 57 (opinion of
SOTOMAYOR, J.). The dissent concedes that the governing
boards of the State’s various universities could have im-
plemented a policy making it illegal to “discriminate
against, or grant preferential treatment to,” any individ-
ual on the basis of race. See post, at 3, 34–35. On the
dissent’s view, if the governing boards conclude that draw-
ing racial distinctions in university admissions is undesir-
able or counterproductive, they are permissibly exercising
their policymaking authority. But others who might reach
the same conclusion are failing to take race seriously.
  The dissent states that “[t]he way to stop discrimination
on the basis of race is to speak openly and candidly on the
subject of race.” Post, at 46. And it urges that “[r]ace
matters because of the slights, the snickers, the silent
judgments that reinforce that most crippling of thoughts:
2                         SCHUETTE v. BAMN

                        ROBERTS, C. J., concurring

‘I do not belong here.’ ” Ibid. But it is not “out of touch
with reality” to conclude that racial preferences may
themselves have the debilitating effect of reinforcing
precisely that doubt, and—if so—that the preferences do
more harm than good. Post, at 45. To disagree with the
dissent’s views on the costs and benefits of racial prefer-
ences is not to “wish away, rather than confront” racial
inequality. Post, at 46. People can disagree in good faith
on this issue, but it similarly does more harm than good to
question the openness and candor of those on either side of
the debate.*




——————
   * JUSTICE SCALIA and JUSTICE SOTOMAYOR question the relationship
between Washington v. Seattle School Dist. No. 1, 458 U.S. 457 (1982),
and Parents Involved in Community Schools v. Seattle School Dist. No.
1, 551 U.S. 701 (2007). See post, at 6, n. 2 (SCALIA, J., concurring in
judgment); post, at 23, n. 9 (SOTOMAYOR, J., dissenting). The plurality
today addresses that issue, explaining that the race-conscious action in
Parents Involved was unconstitutional given the absence of a showing
of prior de jure segregation. Parents Involved, supra, at 720–721
(majority opinion), 736 (plurality opinion); see ante, at 9. Today’s
plurality notes that the Court in Seattle “assumed” the constitutionality
of the busing remedy at issue there, “ ‘even absent a finding of prior
de jure segregation.’ ” Ante, at 10 (quoting Seattle, supra, at 472, n. 15).
The assumption on which Seattle proceeded did not constitute a finding
sufficient to justify the race-conscious action in Parents Involved,
though it is doubtless pertinent in analyzing Seattle. “As this Court
held in Parents Involved, the [Seattle] school board’s purported remedial
action would not be permissible today absent a showing of de jure
segregation,” but “we must understand Seattle as Seattle understood
itself.” Ante, at 9–10 (emphasis added).
                 Cite as: 572 U. S. ____ (2014)           1

               SCALIA, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 12–682
                         _________________


 BILL SCHUETTE, ATTORNEY GENERAL OF MICHI-

 GAN, PETITIONER v. COALITION TO DEFEND AF- 

  FIRMATIVE ACTION, INTEGRATION AND IMMI- 

    GRANT RIGHTS AND FIGHT FOR EQUALITY 

    BY ANY MEANS NECESSARY (BAMN), ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                        [April 22, 2014] 


  JUSTICE SCALIA, with whom JUSTICE THOMAS joins,
concurring in the judgment.
  It has come to this. Called upon to explore the jurispru-
dential twilight zone between two errant lines of prece-
dent, we confront a frighteningly bizarre question: Does
the Equal Protection Clause of the Fourteenth Amend-
ment forbid what its text plainly requires? Needless to say
(except that this case obliges us to say it), the question
answers itself. “The Constitution proscribes government
discrimination on the basis of race, and state-provided
education is no exception.” Grutter v. Bollinger, 539 U.S.
306, 349 (2003) (SCALIA, J., concurring in part and dis-
senting in part). It is precisely this understanding—the
correct understanding—of the federal Equal Protection
Clause that the people of the State of Michigan have
adopted for their own fundamental law. By adopting it,
they did not simultaneously offend it.
  Even taking this Court’s sorry line of race-based-
admissions cases as a given, I find the question presented
only slightly less strange: Does the Equal Protection
Clause forbid a State from banning a practice that the
Clause barely—and only provisionally—permits? React-
2                       SCHUETTE v. BAMN

                  SCALIA, J., concurring in judgment

ing to those race-based-admissions decisions, some
States—whether deterred by the prospect of costly litiga-
tion; aware that Grutter’s bell may soon toll, see 539 U.S.,
at 343; or simply opposed in principle to the notion of
“benign” racial discrimination—have gotten out of the
racial-preferences business altogether. And with our
express encouragement: “Universities in California, Flor-
ida, and Washington State, where racial preferences in
admissions are prohibited by state law, are currently
engaging in experimenting with a wide variety of alterna-
tive approaches. Universities in other States can and
should draw on the most promising aspects of these race-
neutral alternatives as they develop.” Id., at 342 (empha-
sis added). Respondents seem to think this admonition
was merely in jest.1 The experiment, they maintain, is not
only over; it never rightly began. Neither the people of the
States nor their legislatures ever had the option of direct-
ing subordinate public-university officials to cease consid-
ering the race of applicants, since that would deny mem-
bers of those minority groups the option of enacting a
policy designed to further their interest, thus denying
them the equal protection of the laws. Never mind that it
is hotly disputed whether the practice of race-based ad-
missions is ever in a racial minority’s interest. Cf. id., at
371–373 (THOMAS, J., concurring in part and dissenting in
part). And never mind that, were a public university to
stake its defense of a race-based-admissions policy on the
ground that it was designed to benefit primarily minorities
(as opposed to all students, regardless of color, by enhanc-
ing diversity), we would hold the policy unconstitutional.
See id., at 322–325.
   But the battleground for this case is not the constitu-
——————
  1 For simplicity’s sake, I use “respondent” or “respondents” through-

out the opinion to describe only those parties who are adverse to
petitioner, not Eric Russell, a respondent who supports petitioner.
                  Cite as: 572 U. S. ____ (2014)             3

                SCALIA, J., concurring in judgment

tionality of race-based admissions—at least, not quite.
Rather, it is the so-called political-process doctrine, de-
rived from this Court’s opinions in Washington v. Seattle
School Dist. No. 1, 458 U.S. 457 (1982), and Hunter v.
Erickson, 393 U.S. 385 (1969). I agree with those parts of
the plurality opinion that repudiate this doctrine. But I do
not agree with its reinterpretation of Seattle and Hunter,
which makes them stand in part for the cloudy and doctri-
nally anomalous proposition that whenever state action
poses “the serious risk . . . of causing specific injuries on
account of race,” it denies equal protection. Ante, at 9. I
would instead reaffirm that the “ordinary principles of our
law [and] of our democratic heritage” require “plaintiffs
alleging equal protection violations” stemming from fa-
cially neutral acts to “prove intent and causation and not
merely the existence of racial disparity.” Freeman v. Pitts,
503 U.S. 467, 506 (1992) (SCALIA, J., concurring) (citing
Washington v. Davis, 426 U.S. 229 (1976)). I would fur-
ther hold that a law directing state actors to provide equal
protection is (to say the least) facially neutral, and cannot
violate the Constitution. Section 26 of the Michigan Con-
stitution (formerly Proposal 2) rightly stands.
                                I

                                A

   The political-process doctrine has its roots in two of our
cases. The first is Hunter. In 1964, the Akron City Coun-
cil passed a fair-housing ordinance “ ‘assur[ing] equal
opportunity to all persons to live in decent housing facili-
ties regardless of race, color, religion, ancestry or national
origin.’ ” 393 U.S., at 386. Soon after, the city’s voters
passed an amendment to the Akron City Charter stating
that any ordinance enacted by the council that “ ‘regu-
lates’ ” commercial transactions in real property “ ‘on the
basis of race, color, religion, national origin or ancestry’ ”—
including the already enacted 1964 ordinance—“must first
4                    SCHUETTE v. BAMN

                SCALIA, J., concurring in judgment

be approved by a majority of the electors voting on the
question” at a later referendum. Id., at 387. The question
was whether the charter amendment denied equal protec-
tion. Answering yes, the Court explained that “although
the law on its face treats Negro and white, Jew and gentile
in an identical manner, the reality is that the law’s impact
falls on the minority. The majority needs no protection
against discrimination.” Id., at 391. By placing a “special
burden on racial minorities within the governmental
processes,” the amendment “disadvantage[d]” a racial
minority “by making it more difficult to enact legislation
in its behalf.” Id., at 391, 393.
   The reasoning in Seattle is of a piece. Resolving to
“eliminate all [racial] imbalance from the Seattle public
schools,” the city school board passed a mandatory busing
and pupil-reassignment plan of the sort typically imposed
on districts guilty of de jure segregation. 458 U.S., at
460–461. A year later, the citizens of the State of Wash-
ington passed Initiative 350, which directed (with excep-
tions) that “ ‘no school . . . shall directly or indirectly re-
quire any student to attend a school other than the school
which is geographically nearest or next nearest the stu-
dent’s place of residence . . . and which offers the course of
study pursued by such student,’ ” permitting only court-
ordered race-based busing. Id., at 462. The lower courts
held Initiative 350 unconstitutional, and we affirmed,
announcing in the prelude of our analysis—as though it
were beyond debate—that the Equal Protection Clause
forbade laws that “subtly distor[t] governmental processes
in such a way as to place special burdens on the ability of
minority groups to achieve beneficial legislation.” Id., at
467.
   The first question in Seattle was whether the subject
matter of Initiative 350 was a “ ‘racial’ issue,” triggering
Hunter and its process doctrine. 458 U.S., at 471–472. It
was “undoubtedly. . . true” that whites and blacks were
                 Cite as: 572 U. S. ____ (2014)            5

               SCALIA, J., concurring in judgment

“counted among both the supporters and the opponents of
Initiative 350.” Id., at 472. It was “equally clear” that
both white and black children benefitted from desegre-
gated schools. Ibid. Nonetheless, we concluded that desegre-
gation “inures primarily to the benefit of the minority, and
is designed for that purpose.” Ibid. (emphasis added). In
any event, it was “enough that minorities may consider
busing for integration to be ‘legislation that is in their
interest.’ ” Id., at 474 (quoting Hunter, supra, at 395
(Harlan, J., concurring)).
   So we proceeded to the heart of the political-process
analysis. We held Initiative 350 unconstitutional, since it
removed “the authority to address a racial problem—and
only a racial problem—from the existing decisionmaking
body, in such a way as to burden minority interests.”
Seattle, 458 U.S., at 474. Although school boards in
Washington retained authority over other student-
assignment issues and over most matters of educational
policy generally, under Initiative 350, minorities favoring
race-based busing would have to “surmount a considerably
higher hurdle” than the mere petitioning of a local assem-
bly: They “now must seek relief from the state legislature,
or from the statewide electorate,” a “different level of
government.” Ibid.
   The relentless logic of Hunter and Seattle would point to
a similar conclusion in this case. In those cases, one level
of government exercised borrowed authority over an ap-
parently “racial issue,” until a higher level of government
called the loan. So too here. In those cases, we deemed
the revocation an equal-protection violation regardless of
whether it facially classified according to race or reflected
an invidious purpose to discriminate. Here, the Court of
Appeals did the same.
   The plurality sees it differently. Though it, too, dis-
avows the political-process-doctrine basis on which Hunter
and Seattle were decided, ante, at 10–14, it does not take
6                        SCHUETTE v. BAMN

                   SCALIA, J., concurring in judgment

the next step of overruling those cases. Rather, it reinter-
prets them beyond recognition. Hunter, the plurality
suggests, was a case in which the challenged act had
“target[ed] racial minorities.” Ante, at 8. Maybe, but the
Hunter Court neither found that to be so nor considered it
relevant, bypassing the question of intent entirely, satis-
fied that its newly minted political-process theory sufficed
to invalidate the charter amendment.
   As for Seattle, what was really going on, according to the
plurality, was that Initiative 350 had the consequence (if
not the purpose) of preserving the harms effected by prior
de jure segregation. Thus, “the political restriction in
question was designed to be used, or was likely to be used,
to encourage infliction of injury by reason of race.” Ante,
at 17. That conclusion is derived not from the opinion but
from recently discovered evidence that the city of Seattle
had been a cause of its schools’ racial imbalance all along:
“Although there had been no judicial finding of de jure
segregation with respect to Seattle’s school district, it
appears as though school segregation in the district in the
1940’s and 1950’s may have been the partial result of
school board policies.” Ante, at 9.2 That the district’s
effort to end racial imbalance had been stymied by Initia-
tive 350 meant that the people, by passing it, somehow
had become complicit in Seattle’s equal-protection-denying
status quo, whether they knew it or not. Hence, there
was in Seattle a government-furthered “infliction of a

——————
   2 The plurality cites evidence from JUSTICE BREYER’s dissent in Par­

ents Involved in Community Schools v. Seattle School Dist. No. 1, 551
U.S. 701 (2007), to suggest that the city had been a “partial” cause of
its segregation problem. Ante, at 9. The plurality in Parents Involved
criticized that dissent for relying on irrelevant evidence, for “elid[ing
the] distinction between de jure and de facto segregation,” and for
“casually intimat[ing] that Seattle’s school attendance patterns re-
flect[ed] illegal segregation.” 551 U.S., at 736–737, and n. 15. Today’s
plurality sides with the dissent and repeats its errors.
                    Cite as: 572 U. S. ____ (2014)                  7

                  SCALIA, J., concurring in judgment

specific”—and, presumably, constitutional—“injury.” Ante,
at 14.
   Once again this describes what our opinion in Seattle
might have been, but assuredly not what it was. The
opinion assumes throughout that Seattle’s schools suffered
at most from de facto segregation, see, e.g., 458 U.S., at
474, 475—that is, segregation not the “product . . . of state
action but of private choices,” having no “constitutional
implications,” Freeman, 503 U.S., at 495–496. Nor did it
anywhere state that the current racial imbalance was the
(judicially remediable) effect of prior de jure segregation.
Absence of de jure segregation or the effects of de jure
segregation was a necessary premise of the Seattle opin-
ion. That is what made the issue of busing and pupil
reassignment a matter of political choice rather than
judicial mandate.3 And precisely because it was a question
for the political branches to decide, the manner—which is
to say, the process—of its resolution implicated the Court’s
new process theory. The opinion itself says this: “[I]n the
absence of a constitutional violation, the desirability and
efficacy of school desegregation are matters to be resolved
though the political process. For present purposes, it is
enough [to hold reallocation of that political decision to a
higher level unconstitutional] that minorities may consider
busing for integration to be legislation that is in their
interest.” 458 U.S., at 474 (internal quotation marks
omitted).
                            B
  Patently atextual, unadministrable, and contrary to our
traditional equal-protection jurisprudence, Hunter and
——————
  3 Or so the Court assumed. See 458 U.S., at 472, n. 15 (“Appellants

and the United States do not challenge the propriety of race-conscious
student assignments for the purpose of achieving integration, even
absent a finding of prior de jure segregation. We therefore do not
specifically pass on that issue”).
8                        SCHUETTE v. BAMN

                   SCALIA, J., concurring in judgment

Seattle should be overruled.
   The problems with the political-process doctrine begin
with its triggering prong, which assigns to a court the task
of determining whether a law that reallocates policy-
making authority concerns a “racial issue.” Seattle, 458 U.S.,
at 473. Seattle takes a couple of dissatisfying cracks at
defining this crucial term. It suggests that an issue is
racial if adopting one position on the question would “at
bottom inur[e] primarily to the benefit of the minority, and
is designed for that purpose.” Id., at 472. It is irrelevant
that, as in Hunter and Seattle, 458 U.S., at 472, both the
racial minority and the racial majority benefit from the
policy in question, and members of both groups favor it.
Judges should instead focus their guesswork on their own
juridical sense of what is primarily for the benefit of mi-
norities. Cf. ibid. (regarding as dispositive what “our
cases” suggest is beneficial to minorities). On second
thought, maybe judges need only ask this question: Is it
possible “that minorities may consider” the policy in ques-
tion to be “in their interest”? Id., at 474. If so, you can be
sure that you are dealing with a “racial issue.”4
——————
  4 The dissent’s version of this test is just as scattershot. Since, ac-

cording to the dissent, the doctrine forbids “reconfigur[ing] the political
process in a manner that burdens only a racial minority,” post, at 5
(opinion of SOTOMAYOR, J.) (emphasis added), it must be that that the
reason the underlying issue (that is, the issue concerning which the
process has been reconfigured) is “racial” is that the policy in question
benefits only a racial minority (if it also benefitted persons not belong-
ing to a racial majority, then the political-process reconfiguration would
burden them as well). On second thought: The issue is “racial” if the
policy benefits primarily a racial minority and “ ‘[is] designed for that
purpose,’ ” post, at 44. This is the standard Seattle purported to apply.
But under that standard, §26 does not affect a “racial issue,” because
under Grutter v. Bollinger, 539 U.S. 306 (2003), race-based admissions
policies may not constitutionally be “designed for [the] purpose,”
Seattle, supra, at 472, of benefitting primarily racial minorities, but
must be designed for the purpose of achieving educational benefits for
students of all races, Grutter, supra, at 322–325. So the dissent must
                     Cite as: 572 U. S. ____ (2014)                    9

                   SCALIA, J., concurring in judgment

   No good can come of such random judicial musing. The
plurality gives two convincing reasons why. For one thing,
it involves judges in the dirty business of dividing the
Nation “into racial blocs,” Metro Broadcasting, Inc. v.
FCC, 497 U.S. 547, 603, 610 (1990) (O’Connor, J., dissent-
ing); ante, at 11–13. That task is as difficult as it is unap-
pealing. (Does a half-Latino, half–American Indian have
Latino interests, American-Indian interests, both, half of
both?5) What is worse, the exercise promotes the noxious
fiction that, knowing only a person’s color or ethnicity, we
can be sure that he has a predetermined set of policy
“interests,” thus “reinforc[ing] the perception that mem-
bers of the same racial group—regardless of their age,
education, economic status, or the community in which
they live—think alike, [and] share the same political
interests.”6 Shaw v. Reno, 509 U.S. 630, 647 (1993).
Whether done by a judge or a school board, such “racial
stereotyping [is] at odds with equal protection mandates.”
Miller v. Johnson, 515 U.S. 900, 920 (1995).
   But that is not the “racial issue” prong’s only defect.
More fundamentally, it misreads the Equal Protection
Clause to protect “particular group[s],” a construction that
we have tirelessly repudiated in a “long line of cases
understanding equal protection as a personal right.”
——————
mean that an issue is “racial” so long as the policy in question has the
incidental effect (an effect not flowing from its design) of benefiting
primarily racial minorities.
  5 And how many members of a particular racial group must take the

same position on an issue before we suppose that the position is in the
entire group’s interest? Not every member, the dissent suggests, post,
at 44. Beyond that, who knows? Five percent? Eighty-five percent?
  6 The dissent proves my point.     After asserting—without citation,
though I and many others of all races deny it—that it is “common-sense
reality” that affirmative action benefits racial minorities, post, at 16,
the dissent suggests throughout, e.g., post, at 30, that that view of
“reality” is so necessarily shared by members of racial minorities that
they must favor affirmative action.
10                       SCHUETTE v. BAMN

                   SCALIA, J., concurring in judgment

Adarand Constructors, Inc. v. Peña, 515 U.S. 200, 224,
230 (1995). It is a “basic principle that the Fifth and
Fourteenth Amendments to the Constitution protect per­
sons, not groups.” Id., at 227; Metro Broadcasting, supra,
at 636 (KENNEDY, J., dissenting).7 Yet Seattle insists that
only those political-process alterations that burden racial
minorities deny equal protection. “The majority,” after all,
“needs no protection against discrimination.” 458 U.S., at
468 (quoting Hunter, 393 U.S., at 391). In the years since
Seattle, we have repeatedly rejected “a reading of the
guarantee of equal protection under which the level of
scrutiny varies according to the ability of different groups
to defend their interests in the representative process.”
Richmond v. J. A. Croson Co., 488 U.S. 469, 495 (1989).
Meant to obliterate rather than endorse the practice of
racial classifications, the Fourteenth Amendment’s guar-
antees “obtai[n] with equal force regardless of ‘the race of
those burdened or benefitted.’ ” Miller, supra, at 904
(quoting Croson, supra, at 494 (plurality opinion));
Adarand, supra, at 223, 227. The Equal Protection Clause
“cannot mean one thing when applied to one individual
and something else when applied to a person of another
color. If both are not accorded the same protection it is not
equal.” Regents of Univ. of Cal. v. Bakke, 438 U.S. 265,
289–290 (1978) (opinion of Powell, J.).
  The dissent trots out the old saw, derived from dictum
in a footnote, that legislation motivated by “ ‘prejudice

——————
   7 The dissent contends, post, at 39, that this point “ignores the obvi-

ous: Discrimination against an individual occurs because of that indi-
vidual’s membership in a particular group.” No, I do not ignore the
obvious; it is the dissent that misses the point. Of course discrimina-
tion against a group constitutes discrimination against each member of
that group. But since it is persons and not groups that are protected,
one cannot say, as the dissent would, that the Constitution prohibits
discrimination against minority groups, but not against majority
groups.
                    Cite as: 572 U. S. ____ (2014)                  11

                  SCALIA, J., concurring in judgment

against discrete and insular minorities’ ” merits “ ‘more
exacting judicial scrutiny.’ ” Post, at 31 (quoting United
States v. Carolene Products, 304 U.S. 144, 152–153, n. 4).
I say derived from that dictum (expressed by the four-
Justice majority of a seven-Justice Court) because the
dictum itself merely said “[n]or need we enquire . . .
whether prejudice against discrete and insular minorities
may be a special condition,” id., at 153, n. 4 (emphasis
added). The dissent does not argue, of course, that such
“prejudice” produced §26. Nor does it explain why certain
racial minorities in Michigan qualify as “ ‘insular,’ ” mean-
ing that “other groups will not form coalitions with them—
and, critically, not because of lack of common interests but
because of ‘prejudice.’ ” Strauss, Is Carolene Products
Obsolete? 2010 U. Ill. L. Rev. 1251, 1257. Nor does it even
make the case that a group’s “discreteness” and “insu-
larity” are political liabilities rather than political
strengths8—a serious question that alone demonstrates
the prudence of the Carolene Products dictumizers in
leaving the “enquir[y]” for another day. As for the ques-
tion whether “legislation which restricts those political
processes which can ordinarily be expected to bring about
repeal of undesirable legislation . . . is to be subjected to
more exacting judicial scrutiny,” the Carolene Products
Court found it “unnecessary to consider [that] now.” 304
U.S., at 152, n. 4. If the dissent thinks that worth consid-
ering today, it should explain why the election of a univer-
sity’s governing board is a “political process which can
——————
  8 Cf., e.g., Ackerman, Beyond Carolene Products, 98 Harv. L. Rev.
713, 723–724 (1985) (“Other things being equal, ‘discreteness and
insularity’ will normally be a source of enormous bargaining advantage,
not disadvantage, for a group engaged in pluralist American politics.
Except for special cases, the concerns that underlie Carolene should
lead judges to protect groups that possess the opposite characteristic
from the ones Carolene emphasizes—groups that are ‘anonymous and
diffuse’ rather than ‘discrete and insular’ ”).
12                   SCHUETTE v. BAMN

               SCALIA, J., concurring in judgment

ordinarily be expected to bring about repeal of undesirable
legislation,” but Michigan voters’ ability to amend their
Constitution is not. It seems to me quite the opposite.
Amending the Constitution requires the approval of only
“a majority of the electors voting on the question.” Mich.
Const., Art. XII, §2. By contrast, voting in a favorable
board (each of which has eight members) at the three
major public universities requires electing by majority
vote at least 15 different candidates, several of whom
would be running during different election cycles. See
BAMN v. Regents of Univ. of Mich., 701 F.3d 466, 508
(CA6 2012) (Sutton, J., dissenting). So if Michigan voters,
instead of amending their Constitution, had pursued the
dissent’s preferred path of electing board members promis-
ing to “abolish race-sensitive admissions policies,” post, at
3, it would have been harder, not easier, for racial minori-
ties favoring affirmative action to overturn that decision.
But the more important point is that we should not design
our jurisprudence to conform to dictum in a footnote in a
four-Justice opinion.
                             C
  Moving from the appalling to the absurd, I turn now to
the second part of the Hunter-Seattle analysis—which is
apparently no more administrable than the first, compare
post, at 4–6 (BREYER, J., concurring in judgment) (“This
case . . . does not involve a reordering of the political
process”), with post, at 25–29 (SOTOMAYOR, J., dissenting)
(yes, it does). This part of the inquiry directs a court to
determine whether the challenged act “place[s] effective
decisionmaking authority over [the] racial issue at a dif-
ferent level of government.” Seattle, 458 U.S., at 474.
The laws in both Hunter and Seattle were thought to fail
this test. In both cases, “the effect of the challenged
action was to redraw decisionmaking authority over racial
matters—and only over racial matters—in such a way as
                  Cite as: 572 U. S. ____ (2014)           13

                SCALIA, J., concurring in judgment

to place comparative burdens on minorities.” 458 U.S., at
475, n. 17. This, we said, a State may not do.
   By contrast, in another line of cases, we have empha-
sized the near-limitless sovereignty of each State to design
its governing structure as it sees fit. Generally, “a State is
afforded wide leeway when experimenting with the appro-
priate allocation of state legislative power” and may create
“political subdivisions such as cities and counties . . . ‘as
convenient agencies for exercising such of the governmen-
tal powers of the state as may be entrusted to them.’ ”
Holt Civic Club v. Tuscaloosa, 439 U.S. 60, 71 (1978)
(quoting Hunter v. Pittsburgh, 207 U.S. 161, 178 (1907)).
Accordingly, States have “absolute discretion” to deter-
mine the “number, nature and duration of the powers
conferred upon [municipal] corporations and the territory
over which they shall be exercised.” Holt Civic Club,
supra, at 71. So it would seem to go without saying that a
State may give certain powers to cities, later assign the
same powers to counties, and even reclaim them for itself.
   Taken to the limits of its logic, Hunter-Seattle is the
gaping exception that nearly swallows the rule of struc-
tural state sovereignty. If indeed the Fourteenth Amend-
ment forbids States to “place effective decisionmaking
authority over” racial issues at “different level[s] of gov-
ernment,” then it must be true that the Amendment’s
ratification in 1868 worked a partial ossification of each
State’s governing structure, rendering basically irrevoca-
ble the power of any subordinate state official who, the
day before the Fourteenth Amendment’s passage, hap-
pened to enjoy legislatively conferred authority over a
“racial issue.” Under the Fourteenth Amendment, that
subordinate entity (suppose it is a city council) could itself
take action on the issue, action either favorable or unfa-
vorable to minorities. It could even reverse itself later.
What it could not do, however, is redelegate its power to
an even lower level of state government (such as a city-
14                   SCHUETTE v. BAMN

               SCALIA, J., concurring in judgment

council committee) without forfeiting it, since the neces-
sary effect of wresting it back would be to put an additional
obstacle in the path of minorities. Likewise, no entity
or official higher up the state chain (e.g., a county board)
could exercise authority over the issue. Nor, even, could
the state legislature, or the people by constitutional
amendment, revoke the legislative conferral of power to
the subordinate, whether the city council, its subcommit-
tee, or the county board. Seattle’s logic would create
affirmative-action safe havens wherever subordinate offi-
cials in public universities (1) traditionally have enjoyed
“effective decisionmaking authority” over admissions
policy but (2) have not yet used that authority to prohibit
race-conscious admissions decisions. The mere existence
of a subordinate’s discretion over the matter would work a
kind of reverse pre-emption. It is “a strange notion—alien
to our system—that local governmental bodies can forever
pre-empt the ability of a State—the sovereign power—to
address a matter of compelling concern to the State.” 458
U.S., at 495 (Powell, J., dissenting). But that is precisely
what the political-process doctrine contemplates.
   Perhaps the spirit of Seattle is especially disquieted by
enactments of constitutional amendments. That appears
to be the dissent’s position. The problem with §26, it
suggests, is that amending Michigan’s Constitution is
simply not a part of that State’s “existing” political pro-
cess. E.g., post, at 4, 41. What a peculiar notion: that a
revision of a State’s fundamental law, made in precisely
the manner that law prescribes, by the very people who
are the source of that law’s authority, is not part of the
“political process” which, but for those people and that
law, would not exist. This will surely come as news to the
people of Michigan, who, since 1914, have amended their
Constitution 20 times. Brief for Gary Segura et al. as
Amici Curiae 12. Even so, the dissent concludes that the
amendment attacked here worked an illicit “chang[ing]
                     Cite as: 572 U. S. ____ (2014)                  15

                  SCALIA, J., concurring in judgment

[of ] the basic rules of the political process in that State” in
“the middle of the game.” Post, at 2, 4. Why, one might
ask, is not the amendment provision of the Michigan
Constitution one (perhaps the most basic one) of the rules
of the State’s political process? And why does democratic
invocation of that provision not qualify as working
through the “existing political process,” post, at 41?9
                              II
  I part ways with Hunter, Seattle, and (I think) the plu-
rality for an additional reason: Each endorses a version of
the proposition that a facially neutral law may deny equal
protection solely because it has a disparate racial impact.
Few equal-protection theories have been so squarely and
soundly rejected. “An unwavering line of cases from this
Court holds that a violation of the Equal Protection Clause
requires state action motivated by discriminatory intent,”
Hernandez v. New York, 500 U.S. 352, 372–373 (1991)
(O’Connor, J., concurring in judgment), and that “official
action will not be held unconstitutional solely because it
results in a racially disproportionate impact,” Arlington
Heights v. Metropolitan Housing Development Corp., 429
U.S. 252, 264–265 (1977). Indeed, we affirmed this prin-
ciple the same day we decided Seattle: “[E]ven when a
neutral law has a disproportionately adverse effect on a
racial minority, the Fourteenth Amendment is violated
only if a discriminatory purpose can be shown.” Crawford
v. Board of Ed. of Los Angeles, 458 U.S. 527, 537–538
——————
   9 The dissent thinks I do not understand its argument. Only when

amending Michigan’s Constitution violates Hunter-Seattle, it says, is
that constitutionally prescribed activity necessarily not part of the
State’s existing political process. Post, at 21, n. 7. I understand the
argument quite well; and see quite well that it begs the question. Why
is Michigan’s action here unconstitutional? Because it violates Hunter-
Seattle. And why does it violate Hunter-Seattle? Because it is not part
of the State’s existing political process. And why is it not part of the
State’s existing political process? Because it violates Hunter-Seattle.
16                        SCHUETTE v. BAMN

                    SCALIA, J., concurring in judgment

(1982).
   Notwithstanding our dozens of cases confirming the
exception-less nature of the Washington v. Davis rule, the
plurality opinion leaves ajar an effects-test escape hatch
modeled after Hunter and Seattle, suggesting that state
action denies equal protection when it “ha[s] the serious
risk, if not purpose, of causing specific injuries on account
of race,” or is either “designed to be used, or . . . likely to be
used, to encourage infliction of injury by reason of race.”
Ante, at 9, 17 (emphasis added). Since these formulations
enable a determination of an equal-protection violation
where there is no discriminatory intent, they are incon-
sistent with the long Washington v. Davis line of cases.10
   Respondents argue that we need not bother with the
discriminatory-purpose test, since §26 may be struck more
straightforwardly as a racial “classification.” Admitting
(as they must) that §26 does not on its face “distribut[e]
burdens or benefits on the basis of individual racial classi-
fications,” Parents Involved in Community Schools v.
Seattle School Dist. No. 1, 551 U.S. 701, 720 (2007), re-
spondents rely on Seattle’s statement that “when the
political process or the decisionmaking mechanism used to
address racially conscious legislation—and only such
legislation—is singled out for peculiar and disadvanta-
geous treatment,” then that “singling out” is a racial clas-
sification. 458 U.S., at 485, 486, n. 30. But this is just
the political-process theory bedecked in different doctrinal

——————
  10 According to the dissent, Hunter-Seattle fills an important doctrinal

gap left open by Washington v. Davis, since Hunter-Seattle’s rule—
unique among equal-protection principles—makes clear that “the
majority” may not alter a political process with the goal of “prevent[ing]
minority groups from partaking in that process on equal footing.” Post,
at 33. Nonsense. There is no gap. To “manipulate the ground rules,”
post, at 34, or to “ri[g] the contest,” post, at 35, in order to harm persons
because of their race is to deny equal protection under Washington v.
Davis.
                  Cite as: 572 U. S. ____ (2014)           17

                SCALIA, J., concurring in judgment

dress. A law that “neither says nor implies that persons
are to be treated differently on account of their race” is not
a racial classification. Crawford, supra, at 537. That is
particularly true of statutes mandating equal treatment.
“[A] law that prohibits the State from classifying individu-
als by race . . . a fortiori does not classify individuals by
race.” Coalition for Economic Equity v. Wilson, 122 F.3d
692, 702 (CA9 1997) (O’Scannlain, J.).
  Thus, the question in this case, as in every case in which
neutral state action is said to deny equal protection on
account of race, is whether the action reflects a racially
discriminatory purpose. Seattle stresses that “singling out
the political processes affecting racial issues for uniquely
disadvantageous treatment inevitably raises dangers of
impermissible motivation.” 458 U.S., at 486, n. 30. True
enough, but that motivation must be proved. And re-
spondents do not have a prayer of proving it here. The
District Court noted that, under “conventional equal
protection” doctrine, the suit was “doom[ed].” 539 F. Supp.
2d 924, 951 (ED Mich. 2008). Though the Court of Ap-
peals did not opine on this question, I would not leave it
for them on remand. In my view, any law expressly re-
quiring state actors to afford all persons equal protection
of the laws (such as Initiative 350 in Seattle, though not
the charter amendment in Hunter) does not—cannot—
deny “to any person . . . equal protection of the laws,” U. S.
Const., Amdt. 14, §1, regardless of whatever evidence of
seemingly foul purposes plaintiffs may cook up in the trial
court.
                        *    *    *
  As Justice Harlan observed over a century ago, “[o]ur
Constitution is color-blind, and neither knows nor toler-
ates classes among citizens.” Plessy v. Ferguson, 163 U.S.
537, 559 (1896) (dissenting opinion). The people of Michi-
gan wish the same for their governing charter. It would
18                      SCHUETTE v. BAMN

                  SCALIA, J., concurring in judgment

be shameful for us to stand in their way.11




——————
  11 And doubly shameful to equate “the majority” behind §26 with “the

majority” responsible for Jim Crow. Post, at 1–2 (SOTOMAYOR, J.,
dissenting).
                   Cite as: 572 U. S. ____ (2014)              1

                BREYER, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                           _________________

                            No. 12–682
                           _________________


 BILL SCHUETTE, ATTORNEY GENERAL OF MICHI-

 GAN, PETITIONER v. COALITION TO DEFEND AF- 

  FIRMATIVE ACTION, INTEGRATION AND IMMI- 

    GRANT RIGHTS AND FIGHT FOR EQUALITY 

    BY ANY MEANS NECESSARY (BAMN), ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                          [April 22, 2014]


   JUSTICE BREYER, concurring in the judgment.
   Michigan has amended its Constitution to forbid state
universities and colleges to “discriminate against, or grant
preferential treatment to, any individual or group on the
basis of race, sex, color, ethnicity, or national origin in the
operation of public employment, public education, or
public contracting.” Mich. Const., Art. I, §26. We here
focus on the prohibition of “grant[ing] . . . preferential
treatment . . . on the basis of race . . . in . . . public educa-
tion.” I agree with the plurality that the amendment is
consistent with the Federal Equal Protection Clause.
U. S. Const., Amdt. 14. But I believe this for different
reasons.
   First, we do not address the amendment insofar as it
forbids the use of race-conscious admissions programs
designed to remedy past exclusionary racial discrimina-
tion or the direct effects of that discrimination. Applica-
tion of the amendment in that context would present
different questions which may demand different answers.
Rather, we here address the amendment only as it applies
to, and forbids, programs that, as in Grutter v. Bollinger,
539 U.S. 306 (2003), rest upon “one justification”: using
2                    SCHUETTE v. BAMN

               BREYER, J., concurring in judgment

“race in the admissions process” solely in order to “obtai[n]
the educational benefits that flow from a diverse student
body,” id., at 328 (internal quotation marks omitted).
   Second, dissenting in Parents Involved in Community
Schools v. Seattle School Dist. No. 1, 551 U.S. 701 (2007),
I explained why I believe race-conscious programs of this
kind are constitutional, whether implemented by law
schools, universities, high schools, or elementary schools.
I concluded that the Constitution does not “authorize
judges” either to forbid or to require the adoption of diver-
sity-seeking race-conscious “solutions” (of the kind at issue
here) to such serious problems as “how best to administer
America’s schools” to help “create a society that includes
all Americans.” Id., at 862.
   I continue to believe that the Constitution permits,
though it does not require, the use of the kind of race-
conscious programs that are now barred by the Michigan
Constitution. The serious educational problems that faced
Americans at the time this Court decided Grutter endure.
See, e.g., I. Mullis, M. Martin, P. Foy, & K. Drucker,
Progress in International Reading Literacy Study, 2011
International Results in Reading 38, Exh. 1.1 (2012)
(elementary-school students in numerous other countries
outperform their counterparts in the United States in
reading); I. Mullis, M. Martin, P. Foy, & A. Arora, Trends
in International Mathematics and Science Study (TIMSS),
2011 International Results in Mathematics 40, Exh. 1.1
(2012) (same in mathematics); M. Martin, I. Mullis, P.
Foy, & G. Stanco, TIMSS, 2011 International Results in
Science, 38, Exh. 1.1 (2012) (same in science); Organisa-
tion of Economic Co-operation Development (OECD),
Education at a Glance 2013: OECD Indicators 50 (Table
A2.1a) (secondary-school graduation rate lower in the
United States than in numerous other countries); McKin-
sey & Co., The Economic Impact of the Achievement Gap
in America’s Schools 8 (Apr. 2009) (same; United States
                  Cite as: 572 U. S. ____ (2014)            3

               BREYER, J., concurring in judgment

ranks 18th of 24 industrialized nations). And low educa-
tional achievement continues to be correlated with income
and race. See, e.g., National Center for Education Statis-
tics, Digest of Education Statistics, Advance Release of
Selected 2013 Digest Tables (Table 104.20) (White Ameri-
cans more likely to have completed high school than
African-Americans or Hispanic-Americans), online at
http://nces.ed.gov/programs/digest (as visited Apr. 15,
2014, and available in Clerk of Court’s case file); id., Table
219.75 (Americans in bottom quartile of income most
likely to drop out of high school); id., Table 302.60 (White
Americans more likely to enroll in college than African-
Americans or Hispanic-Americans); id., Table 302.30
(middle- and high-income Americans more likely to enroll
in college than low-income Americans).
   The Constitution allows local, state, and national com-
munities to adopt narrowly tailored race-conscious pro-
grams designed to bring about greater inclusion and di-
versity. But the Constitution foresees the ballot box, not
the courts, as the normal instrument for resolving differ-
ences and debates about the merits of these programs.
Compare Parents Involved, 551 U.S., at 839 (BREYER, J.,
dissenting) (identifying studies showing the benefits of
racially integrated education), with id., at 761–763
(THOMAS, J., concurring) (identifying studies suggesting
racially integrated schools may not confer educational
benefits). In short, the “Constitution creates a democratic
political system through which the people themselves
must together find answers” to disagreements of this kind.
Id., at 862 (BREYER, J., dissenting).
   Third, cases such as Hunter v. Erickson, 393 U.S. 385
(1969), and Washington v. Seattle School Dist. No. 1, 458
U.S. 457 (1982), reflect an important principle, namely,
that an individual’s ability to participate meaningfully in
the political process should be independent of his race.
Although racial minorities, like other political minorities,
4                    SCHUETTE v. BAMN

               BREYER, J., concurring in judgment

will not always succeed at the polls, they must have the
same opportunity as others to secure through the ballot
box policies that reflect their preferences. In my view,
however, neither Hunter nor Seattle applies here. And the
parties do not here suggest that the amendment violates
the Equal Protection Clause if not under the Hunter-
Seattle doctrine.
   Hunter and Seattle involved efforts to manipulate the
political process in a way not here at issue. Both cases
involved a restructuring of the political process that
changed the political level at which policies were enacted.
In Hunter, decisionmaking was moved from the elected
city council to the local electorate at large. 393 U.S., at
389–390. And in Seattle, decisionmaking by an elected
school board was replaced with decisionmaking by the
state legislature and electorate at large. 458 U.S., at 466.
   This case, in contrast, does not involve a reordering of
the political process; it does not in fact involve the move-
ment of decisionmaking from one political level to another.
Rather, here, Michigan law delegated broad policymaking
authority to elected university boards, see Mich. Const.,
Art. VIII, §5, but those boards delegated admissions-
related decisionmaking authority to unelected university
faculty members and administrators, see, e.g., Bylaws of
Univ. of Mich. Bd. of Regents §8.01; Mich. State Univ.
Bylaws of Bd. of Trustees, Preamble; Mich. State Univ.
Bylaws for Academic Governance §4.4.3; Wayne State
Univ. Stat. §§2–34–09, 2–34–12. Although the boards
unquestionably retained the power to set policy regarding
race-conscious     admissions,    see    post,   at    25–29
(SOTOMAYOR, J., dissenting), in fact faculty members and
administrators set the race-conscious admissions policies
in question.     (It is often true that elected bodies—
including, for example, school boards, city councils, and
state legislatures—have the power to enact policies, but in
fact delegate that power to administrators.) Although at
                 Cite as: 572 U. S. ____ (2014)            5

               BREYER, J., concurring in judgment

limited times the university boards were advised of the
content of their race-conscious admissions policies, see 701
F.3d 466, 481–482 (CA6 2012), to my knowledge no board
voted to accept or reject any of those policies. Thus, un-
elected faculty members and administrators, not voters or
their elected representatives, adopted the race-conscious
admissions programs affected by Michigan’s constitutional
amendment. The amendment took decisionmaking au-
thority away from these unelected actors and placed it in
the hands of the voters.
   Why does this matter? For one thing, considered con-
ceptually, the doctrine set forth in Hunter and Seattle does
not easily fit this case. In those cases minorities had
participated in the political process and they had won.
The majority’s subsequent reordering of the political
process repealed the minority’s successes and made it
more difficult for the minority to succeed in the future.
The majority thereby diminished the minority’s ability to
participate meaningfully in the electoral process. But one
cannot as easily characterize the movement of the deci-
sionmaking mechanism at issue here—from an adminis-
trative process to an electoral process—as diminishing the
minority’s ability to participate meaningfully in the politi-
cal process. There is no prior electoral process in which
the minority participated.
   For another thing, to extend the holding of Hunter and
Seattle to reach situations in which decisionmaking au-
thority is moved from an administrative body to a political
one would pose significant difficulties. The administrative
process encompasses vast numbers of decisionmakers
answering numerous policy questions in hosts of different
fields. See Free Enterprise Fund v. Public Company Ac-
counting Oversight Bd., 561 U.S. 477, ___ (2010) (BREYER,
J., dissenting). Administrative bodies modify programs in
detail, and decisionmaking authority within the adminis-
trative process frequently moves around—due to amend-
6                    SCHUETTE v. BAMN

               BREYER, J., concurring in judgment

ments to statutes, new administrative rules, and evolving
agency practice. It is thus particularly difficult in this
context for judges to determine when a change in the locus
of decisionmaking authority places a comparative struc-
tural burden on a racial minority. And to apply Hunter
and Seattle to the administrative process would, by tend-
ing to hinder change, risk discouraging experimentation,
interfering with efforts to see when and how race-
conscious policies work.
   Finally, the principle that underlies Hunter and Seattle
runs up against a competing principle, discussed above.
This competing principle favors decisionmaking though
the democratic process. Just as this principle strongly
supports the right of the people, or their elected repre-
sentatives, to adopt race-conscious policies for reasons of
inclusion, so must it give them the right to vote not to do
so.
   As I have said, my discussion here is limited to circum-
stances in which decisionmaking is moved from an un-
elected administrative body to a politically responsive one,
and in which the targeted race-conscious admissions
programs consider race solely in order to obtain the educa-
tional benefits of a diverse student body. We need now
decide no more than whether the Federal Constitution
permits Michigan to apply its constitutional amendment
in those circumstances. I would hold that it does. There-
fore, I concur in the judgment of the Court.
                  Cite as: 572 U. S. ___ (2014)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 12–682
                          _________________


 BILL SCHUETTE, ATTORNEY GENERAL OF MICHI-

 GAN, PETITIONER v. COALITION TO DEFEND AF- 

  FIRMATIVE ACTION, INTEGRATION AND IMMI- 

    GRANT RIGHTS AND FIGHT FOR EQUALITY 

    BY ANY MEANS NECESSARY (BAMN), ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                        [April 22, 2014] 


   JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG
joins, dissenting.
   We are fortunate to live in a democratic society. But
without checks, democratically approved legislation can
oppress minority groups. For that reason, our Constitu-
tion places limits on what a majority of the people may do.
This case implicates one such limit: the guarantee of equal
protection of the laws. Although that guarantee is tradi-
tionally understood to prohibit intentional discrimination
under existing laws, equal protection does not end there.
Another fundamental strand of our equal protection juris-
prudence focuses on process, securing to all citizens the
right to participate meaningfully and equally in self-
government. That right is the bedrock of our democracy,
for it preserves all other rights.
   Yet to know the history of our Nation is to understand
its long and lamentable record of stymieing the right of
racial minorities to participate in the political process. At
first, the majority acted with an open, invidious purpose.
Notwithstanding the command of the Fifteenth Amend-
ment, certain States shut racial minorities out of the
political process altogether by withholding the right to
2                        SCHUETTE v. BAMN

                       SOTOMAYOR, J., dissenting

vote. This Court intervened to preserve that right. The
majority tried again, replacing outright bans on voting
with literacy tests, good character requirements, poll
taxes, and gerrymandering. The Court was not fooled; it
invalidated those measures, too. The majority persisted.
This time, although it allowed the minority access to the
political process, the majority changed the ground rules of
the process so as to make it more difficult for the minority,
and the minority alone, to obtain policies designed to
foster racial integration. Although these political restruc-
turings may not have been discriminatory in purpose, the
Court reaffirmed the right of minority members of our
society to participate meaningfully and equally in the
political process.
  This case involves this last chapter of discrimination: A
majority of the Michigan electorate changed the basic
rules of the political process in that State in a manner that
uniquely disadvantaged racial minorities.1 Prior to the
enactment of the constitutional initiative at issue here,
all of the admissions policies of Michigan’s public colleges
and universities—including race-sensitive admissions poli-
cies2—were in the hands of each institution’s governing
——————
   1 I of course do not mean to suggest that Michigan’s voters acted with

anything like the invidious intent, see n. 8, infra, of those who histori-
cally stymied the rights of racial minorities. Contra, ante, at 18, n. 11
(SCALIA, J., concurring in judgment). But like earlier chapters of
political restructuring, the Michigan amendment at issue in this case
changed the rules of the political process to the disadvantage of minor-
ity members of our society.
   2 Although the term “affirmative action” is commonly used to describe

colleges’ and universities’ use of race in crafting admissions policies, I
instead use the term “race-sensitive admissions policies.” Some com-
prehend the term “affirmative action” as connoting intentional prefer-
ential treatment based on race alone—for example, the use of a quota
system, whereby a certain proportion of seats in an institution’s incom-
ing class must be set aside for racial minorities; the use of a “points”
system, whereby an institution accords a fixed numerical advantage to
an applicant because of her race; or the admission of otherwise unquali-
                      Cite as: 572 U. S. ___ (2014)                     3

                       SOTOMAYOR, J., dissenting

board. The members of those boards are nominated by
political parties and elected by the citizenry in statewide
elections. After over a century of being shut out of Michi-
gan’s institutions of higher education, racial minorities in
Michigan had succeeded in persuading the elected board
representatives to adopt admissions policies that took into
account the benefits of racial diversity. And this Court
twice blessed such efforts—first in Regents of Univ. of Cal.
v. Bakke, 438 U.S. 265 (1978), and again in Grutter v.
Bollinger, 539 U.S. 306 (2003), a case that itself concerned
a Michigan admissions policy.
  In the wake of Grutter, some voters in Michigan set out
to eliminate the use of race-sensitive admissions policies.
Those voters were of course free to pursue this end in any
number of ways. For example, they could have persuaded
existing board members to change their minds through
individual or grassroots lobbying efforts, or through gen-
eral public awareness campaigns. Or they could have
mobilized efforts to vote uncooperative board members out
of office, replacing them with members who would share
their desire to abolish race-sensitive admissions policies.
When this Court holds that the Constitution permits a
particular policy, nothing prevents a majority of a State’s
——————
fied students to an institution solely on account of their race. None of
this is an accurate description of the practices that public universities
are permitted to adopt after this Court’s decision in Grutter v. Bol­
linger, 539 U.S. 306 (2003). There, we instructed that institutions of
higher education could consider race in admissions in only a very
limited way in an effort to create a diverse student body. To comport
with Grutter, colleges and universities must use race flexibly, id., at
334, and must not maintain a quota, ibid. And even this limited
sensitivity to race must be limited in time, id., at 341–343, and must be
employed only after “serious, good faith consideration of workable race-
neutral alternatives,” id., at 339. Grutter-compliant admissions plans,
like the ones in place at Michigan’s institutions, are thus a far cry from
affirmative action plans that confer preferential treatment intention-
ally and solely on the basis of race.
4                    SCHUETTE v. BAMN

                    SOTOMAYOR, J., dissenting

voters from choosing not to adopt that policy. Our system
of government encourages—and indeed, depends on—that
type of democratic action.
   But instead, the majority of Michigan voters changed
the rules in the middle of the game, reconfiguring the
existing political process in Michigan in a manner that
burdened racial minorities. They did so in the 2006 elec-
tion by amending the Michigan Constitution to enact Art.
I, §26, which provides in relevant part that Michigan’s
public universities “shall not discriminate against, or
grant preferential treatment to, any individual or group on
the basis of race, sex, color, ethnicity, or national origin in
the operation of public employment, public education, or
public contracting.”
   As a result of §26, there are now two very different
processes through which a Michigan citizen is permitted to
influence the admissions policies of the State’s universi-
ties: one for persons interested in race-sensitive admis-
sions policies and one for everyone else. A citizen who is a
University of Michigan alumnus, for instance, can advo-
cate for an admissions policy that considers an applicant’s
legacy status by meeting individually with members of the
Board of Regents to convince them of her views, by joining
with other legacy parents to lobby the Board, or by voting
for and supporting Board candidates who share her posi-
tion. The same options are available to a citizen who
wants the Board to adopt admissions policies that consider
athleticism, geography, area of study, and so on. The one
and only policy a Michigan citizen may not seek through
this long-established process is a race-sensitive admissions
policy that considers race in an individualized manner
when it is clear that race-neutral alternatives are not
adequate to achieve diversity. For that policy alone, the
citizens of Michigan must undertake the daunting task of
amending the State Constitution.
   Our precedents do not permit political restructurings
                  Cite as: 572 U. S. ___ (2014)             5

                   SOTOMAYOR, J., dissenting

that create one process for racial minorities and a sepa-
rate, less burdensome process for everyone else. This
Court has held that the Fourteenth Amendment does not
tolerate “a political structure that treats all individuals as
equals, yet more subtly distorts governmental processes in
such a way as to place special burdens on the ability of
minority groups to achieve beneficial legislation.” Wash­
ington v. Seattle School Dist. No. 1, 458 U.S. 457, 467
(1982) (internal quotation marks omitted). Such restruc-
turing, the Court explained, “is no more permissible than
denying [the minority] the [right to] vote, on an equal
basis with others.” Hunter v. Erickson, 393 U.S. 385, 391
(1969). In those cases—Hunter and Seattle—the Court
recognized what is now known as the “political-process
doctrine”: When the majority reconfigures the political
process in a manner that burdens only a racial minority,
that alteration triggers strict judicial scrutiny.
  Today, disregarding stare decisis, a majority of the
Court effectively discards those precedents. The plurality
does so, it tells us, because the freedom actually secured
by the Constitution is the freedom of self-government—
because the majority of Michigan citizens “exercised their
privilege to enact laws as a basic exercise of their demo-
cratic power.” Ante, at 15. It would be “demeaning to the
democratic process,” the plurality concludes, to disturb
that decision in any way. Ante, at 17. This logic embraces
majority rule without an important constitutional limit.
  The plurality’s decision fundamentally misunderstands
the nature of the injustice worked by §26. This case is not,
as the plurality imagines, about “who may resolve” the
debate over the use of race in higher education admis-
sions. Ante, at 18. I agree wholeheartedly that nothing
vests the resolution of that debate exclusively in the courts
or requires that we remove it from the reach of the elec-
torate. Rather, this case is about how the debate over the
use of race-sensitive admissions policies may be resolved,
6                    SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

contra, ibid.—that is, it must be resolved in constitution-
ally permissible ways. While our Constitution does not
guarantee minority groups victory in the political process,
it does guarantee them meaningful and equal access to
that process. It guarantees that the majority may not win
by stacking the political process against minority groups
permanently, forcing the minority alone to surmount
unique obstacles in pursuit of its goals—here, educational
diversity that cannot reasonably be accomplished through
race-neutral measures. Today, by permitting a majority of
the voters in Michigan to do what our Constitution forbids,
the Court ends the debate over race-sensitive admissions
policies in Michigan in a manner that contravenes consti-
tutional protections long recognized in our precedents.
   Like the plurality, I have faith that our citizenry will
continue to learn from this Nation’s regrettable history;
that it will strive to move beyond those injustices towards
a future of equality. And I, too, believe in the importance
of public discourse on matters of public policy. But I part
ways with the plurality when it suggests that judicial
intervention in this case “impede[s]” rather than “ad-
vance[s]” the democratic process and the ultimate hope of
equality. Ante, at 16. I firmly believe that our role as
judges includes policing the process of self-government
and stepping in when necessary to secure the constitu-
tional guarantee of equal protection. Because I would do
so here, I respectfully dissent.
                              I
  For much of its history, our Nation has denied to many
of its citizens the right to participate meaningfully and
equally in its politics. This is a history we strive to put
behind us. But it is a history that still informs the society
we live in, and so it is one we must address with candor.
Because the political-process doctrine is best understood
against the backdrop of this history, I will briefly trace its
                  Cite as: 572 U. S. ___ (2014)           7

                   SOTOMAYOR, J., dissenting

course.
   The Fifteenth Amendment, ratified after the Civil War,
promised to racial minorities the right to vote. But many
States ignored this promise. In addition to outright tactics
of fraud, intimidation, and violence, there are countless
examples of States categorically denying to racial minori-
ties access to the political process. Consider Texas; there,
a 1923 statute prevented racial minorities from participat-
ing in primary elections. After this Court declared that
statute unconstitutional, Nixon v. Herndon, 273 U.S. 536,
540–541 (1927), Texas responded by changing the rules.
It enacted a new statute that gave political parties them-
selves the right to determine who could participate in
their primaries. Predictably, the Democratic Party speci-
fied that only white Democrats could participate in its
primaries. Nixon v. Condon, 286 U.S. 73, 81–82 (1932).
The Court invalidated that scheme, too. Id., at 89; see
also Smith v. Allwright, 321 U.S. 649 (1944); Terry v.
Adams, 345 U.S. 461 (1953).
   Some States were less direct. Oklahoma was one of
many that required all voters to pass a literacy test. But
the test did not apply equally to all voters. Under a
“grandfather clause,” voters were exempt if their grand-
fathers had been voters or had served as soldiers before
1866. This meant, of course, that black voters had to pass
the test, but many white voters did not. The Court held
the scheme unconstitutional. Guinn v. United States, 238
U.S. 347 (1915). In response, Oklahoma changed the
rules. It enacted a new statute under which all voters who
were qualified to vote in 1914 (under the unconstitutional
grandfather clause) remained qualified, and the remaining
voters had to apply for registration within a 12-day period.
Lane v. Wilson, 307 U.S. 268, 270–271 (1939). The Court
struck down that statute as well. Id., at 275.
   Racial minorities were occasionally able to surmount the
hurdles to their political participation. Indeed, in some
8                    SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

States, minority citizens were even able to win elective
office. But just as many States responded to the Fifteenth
Amendment by subverting minorities’ access to the polls,
many States responded to the prospect of elected minority
officials by undermining the ability of minorities to win
and hold elective office. Some States blatantly removed
black officials from local offices. See, e.g., H. Rabinowitz,
Race Relations in the Urban South, 1865–1890, pp. 267,
269–270 (1978) (describing events in Tennessee and Vir-
ginia). Others changed the processes by which local offi-
cials were elected. See, e.g., Extension of the Voting
Rights Act, Hearings before the Subcommittee on Civil
and Constitutional Rights of the House Committee on the
Judiciary, 97th Cong., 1st Sess., pt. 1, pp. 2016–2017
(1981) (hereinafter 1981 Hearings) (statement of Professor
J. Morgan Kousser) (after a black judge refused to resign
in Alabama, the legislature abolished the court on which
he served and replaced it with one whose judges were
appointed by the Governor); Rabinowitz, supra, at 269–
270 (the North Carolina Legislature divested voters of
the right to elect justices of the peace and county commis-
sioners, then arrogated to itself the authority to select
justices of the peace and gave them the power to select
commissioners).
   This Court did not stand idly by. In Alabama, for exam-
ple, the legislature responded to increased black voter
registration in the city of Tuskegee by amending the State
Constitution to authorize legislative abolition of the county
in which Tuskegee was located, Ala. Const. Amdt. 132
(1957), repealed by Ala. Const. Amdt. 406 (1982), and by
redrawing the city’s boundaries to remove all the black
voters “while not removing a single white voter,” Gomil­
lion v. Lightfoot, 364 U.S. 339, 341 (1960). The Court
intervened, finding it “inconceivable that guaranties em-
bedded in the Constitution” could be “manipulated out of
existence” by being “cloaked in the garb of [political] rea-
                  Cite as: 572 U. S. ___ (2014)           9

                   SOTOMAYOR, J., dissenting

lignment.” Id., at 345 (internal quotation marks omitted).
   This Court’s landmark ruling in Brown v. Board of
Education, 347 U.S. 483 (1954), triggered a new era of
political restructuring, this time in the context of educa-
tion. In Virginia, the General Assembly transferred con-
trol of student assignment from local school districts to a
State Pupil Placement Board. See B. Muse, Virginia’s
Massive Resistance 34, 74 (1961). And when the legisla-
ture learned that the Arlington County school board had
prepared a desegregation plan, the General Assembly
“swiftly retaliated” by stripping the county of its right to
elect its school board by popular vote and instead making
the board an appointed body. Id., at 24; see also B. Smith,
They Closed Their Schools 142–143 (1965).
   Other States similarly disregarded this Court’s mandate
by changing their political process. See, e.g., Bush v.
Orleans Parish School Bd., 187 F. Supp. 42, 44–45 (ED La.
1960) (the Louisiana Legislature gave the Governor the
authority to supersede any school board’s decision to
integrate); Extension of the Voting Rights Act, Hearings
on H. R. 4249 et al. before Subcommittee No. 5 of the
House Committee on the Judiciary, 91st Cong., 1st Sess.,
146–149 (1969) (statement of Thomas E. Harris, Assoc.
Gen. Counsel, American Federation of Labor and Congress
of Industrial Organizations) (the Mississippi Legislature
removed from the people the right to elect superintendents
of education in 11 counties and instead made those posi-
tions appointive).
   The Court remained true to its command in Brown. In
Arkansas, for example, it enforced a desegregation order
against the Little Rock school board. Cooper v. Aaron, 358
U.S. 1, 5 (1958). On the very day the Court announced
that ruling, the Arkansas Legislature responded by chang-
ing the rules. It enacted a law permitting the Governor to
close any public school in the State, and stripping local
school districts of their decisionmaking authority so long
10                    SCHUETTE v. BAMN

                    SOTOMAYOR, J., dissenting

as the Governor determined that local officials could not
maintain “ ‘a general, suitable, and efficient educational
system.’ ” Aaron v. Cooper, 261 F.2d 97, 99 (CA8 1958)
(per curiam) (quoting Arkansas statute).           The then-
Governor immediately closed all of Little Rock’s high
schools. Id., at 99–100; see also S. Breyer, Making Our
Democracy Work 49–67 (2010) (discussing the events in
Little Rock).
   The States’ political restructuring efforts in the 1960’s
and 1970’s went beyond the context of education. Many
States tried to suppress the political voice of racial minori-
ties more generally by reconfiguring the manner in which
they filled vacancies in local offices, often transferring
authority from the electorate (where minority citizens had
a voice at the local level) to the States’ executive branch
(where minorities wielded little if any influence). See, e.g.,
1981 Hearings, pt. 1, at 815 (report of J. Cox & A. Turner)
(the Alabama Legislature changed all municipal judge-
ships from elective to appointive offices); id., at 1955
(report of R. Hudlin & K. Brimah, Voter Educ. Project,
Inc.) (the Georgia Legislature eliminated some elective
offices and made others appointive when it appeared that
a minority candidate would be victorious); id., at 501
(statement of Frank R. Parker, Director, Lawyers’ Comm.
for Civil Rights Under Law) (the Mississippi Legislature
changed the manner of filling vacancies for various public
offices from election to appointment).
                               II
  It was in this historical context that the Court inter-
vened in Hunter v. Erickson, 393 U.S. 385 (1969), and
Washington v. Seattle School Dist. No. 1, 458 U.S. 457
(1982). Together, Hunter and Seattle recognized a funda-
mental strand of this Court’s equal protection jurispru-
dence: the political-process doctrine. To understand that
doctrine fully, it is necessary to set forth in detail precisely
                 Cite as: 572 U. S. ___ (2014)           11

                  SOTOMAYOR, J., dissenting

what the Court had before it, and precisely what it said.
For to understand Hunter and Seattle is to understand
why those cases straightforwardly resolve this one.
                             A
   In Hunter, the City Council of Akron, Ohio, enacted a
fair housing ordinance to “assure equal opportunity to all
persons to live in decent housing facilities regardless of
race, color, religion, ancestry, or national origin.” 393
U.S., at 386 (internal quotation marks omitted). A major-
ity of the citizens of Akron disagreed with the ordinance
and overturned it. But the majority did not stop there; it
also amended the city charter to prevent the City Council
from implementing any future ordinance dealing with
racial, religious, or ancestral discrimination in housing
without the approval of the majority of the Akron elec-
torate. Ibid. That amendment changed the rules of the
political process in Akron. The Court described the result
of the change as follows:
    “[T]o enact an ordinance barring housing discrimina-
    tion on the basis of race or religion, proponents had to
    obtain the approval of the City Council and of a major-
    ity of the voters citywide. To enact an ordinance pre-
    venting housing discrimination on other grounds, or
    to enact any other type of housing ordinance, propo-
    nents needed the support of only the City Council.”
    Seattle, 458 U.S., at 468 (describing Hunter; empha-
    sis deleted).
  The Court invalidated the Akron charter amendment
under the Equal Protection Clause. It concluded that the
amendment unjustifiably “place[d] special burdens on
racial minorities within the governmental process,” thus
effecting “a real, substantial, and invidious denial of the
equal protection of the laws.” Hunter, 393 U.S., at 391,
393. The Court characterized the amendment as “no more
12                    SCHUETTE v. BAMN

                    SOTOMAYOR, J., dissenting

permissible” than denying racial minorities the right to
vote on an equal basis with the majority. Id., at 391. For
a “State may no more disadvantage any particular group
by making it more difficult to enact legislation in its behalf
than it may dilute any person’s vote or give any group a
smaller representation than another of comparable size.”
Id., at 392–393. The vehicle for the change—a popular
referendum—did not move the Court: “The sovereignty of
the people,” it explained, “is itself subject to . . . constitu-
tional limitations.” Id., at 392.
   Justice Harlan, joined by Justice Stewart, wrote in his
concurrence that although a State can normally allocate
political power according to any general principle, it bears
a “far heavier burden of justification” when it reallocates
political power based on race, because the selective reallo-
cation necessarily makes it far more difficult for racial
minorities to “achieve legislation that is in their interest.”
Id., at 395 (internal quotation marks omitted).
   In Seattle, a case that mirrors the one before us, the
Court applied Hunter to invalidate a statute, enacted by a
majority of Washington State’s citizens, that prohibited
racially integrative busing in the wake of Brown. As early
as 1963, Seattle’s School District No. 1 began taking steps
to cure the de facto racial segregation in its schools. 458
U.S., at 460–461. Among other measures, it enacted a
desegregation plan that made extensive use of busing and
mandatory assignments. Id., at 461. The district was
under no obligation to adopt the plan; Brown charged
school boards with a duty to integrate schools that were
segregated because of de jure racial discrimination, but
there had been no finding that the de facto segregation in
Seattle’s schools was the product of de jure discrimination.
458 U.S., at 472, n. 15. Several residents who opposed
the desegregation efforts formed a committee and sued to
enjoin implementation of the plan. Id., at 461. When
these efforts failed, the committee sought to change the
                   Cite as: 572 U. S. ___ (2014)              13

                    SOTOMAYOR, J., dissenting

rules of the political process. It drafted a statewide initia-
tive “designed to terminate the use of mandatory busing
for purposes of racial integration.” Id., at 462. A major-
ity of the State’s citizens approved the initiative. Id., at
463–464.
   The Court invalidated the initiative under the Equal
Protection Clause. It began by observing that equal pro-
tection of the laws “guarantees racial minorities the right
to full participation in the political life of the community.”
Id., at 467. “It is beyond dispute,” the Court explained,
“that given racial or ethnic groups may not be denied the
franchise, or precluded from entering into the political
process in a reliable and meaningful manner.” Ibid. But
the Equal Protection Clause reaches further, the Court
stated, reaffirming the principle espoused in Hunter—that
while “laws structuring political institutions or allocating
political power according to neutral principles” do not
violate the Constitution, “a different analysis is required
when the State allocates governmental power nonneutrally,
by explicitly using the racial nature of a decision to de-
termine the decisionmaking process.” 458 U.S., at 470.
That kind of state action, it observed, “places special bur-
dens on racial minorities within the governmental pro-
cess,” by making it “more difficult for certain racial and
religious minorities” than for other members of the com-
munity “to achieve legislation . . . in their interest.” Ibid.
   Rejecting the argument that the initiative had no racial
focus, the Court found that the desegregation of public
schools, like the Akron housing ordinance, “inure[d] pri-
marily to the benefit of the minority, and [was] designed
for that purpose.” Id., at 472. Because minorities had
good reason to “consider busing for integration to be ‘legis-
lation that is in their interest,’ ” the Court concluded that
the “racial focus of [the initiative] . . . suffice[d] to trigger
application of the Hunter doctrine.” Id., at 474 (quoting
Hunter, 393 U.S., at 395) (Harlan, J. concurring)).
14                        SCHUETTE v. BAMN

                        SOTOMAYOR, J., dissenting

   The Court next concluded that “the practical effect of
[the initiative was] to work a reallocation of power of the
kind condemned in Hunter.” Seattle, 458 U.S., at 474. It
explained: “Those favoring the elimination of de facto
school segregation now must seek relief from the state
legislature, or from the statewide electorate. Yet authority
over all other student assignment decisions, as well as
over most other areas of educational policy, remains vested
in the local school board.” Ibid. Thus, the initiative re-
quired those in favor of racial integration in public schools
to “surmount a considerably higher hurdle than persons
seeking comparable legislative action” in different con-
texts. Ibid.
   The Court reaffirmed that the “ ‘simple repeal or modifi-
cation of desegregation or antidiscrimination laws, without
more, never has been viewed as embodying a presump-
tively invalid racial classification.’ ” Id., at 483 (quoting
Crawford v. Board of Ed. of Los Angeles, 458 U.S. 527,
539 (1982)). But because the initiative burdened future
attempts to integrate by lodging the decisionmaking au-
thority at a “new and remote level of government,” it was
more than a “mere repeal”; it was an unconstitutionally
discriminatory change to the political process.3 Seattle,
——————
  3 In Crawford, the Court confronted an amendment to the California

Constitution prohibiting state courts from mandating pupil assign-
ments unless a federal court would be required to do so under the
Equal Protection Clause. We upheld the amendment as nothing more
than a repeal of existing legislation: The standard previously required
by California went beyond what was federally required; the amendment
merely moved the standard back to the federal baseline. The Court
distinguished the amendment from the one in Seattle because it left the
rules of the political game unchanged. Racial minorities in Crawford,
unlike racial minorities in Seattle, could still appeal to their local school
districts for relief.
  The Crawford Court distinguished Hunter v. Erickson, 393 U.S. 385
(1969), by clarifying that the charter amendment in Hunter was “some-
thing more than a mere repeal” because it altered the framework of the
                     Cite as: 572 U. S. ___ (2014)                   15

                      SOTOMAYOR, J., dissenting
458 U.S., at 483–484.
                              B
   Hunter and Seattle vindicated a principle that is as
elementary to our equal protection jurisprudence as it is
essential: The majority may not suppress the minority’s
right to participate on equal terms in the political process.
Under this doctrine, governmental action deprives minor-
ity groups of equal protection when it (1) has a racial focus,
targeting a policy or program that “inures primarily to the
benefit of the minority,” Seattle, 458 U.S., at 472; and
(2) alters the political process in a manner that uniquely
burdens racial minorities’ ability to achieve their goals
through that process. A faithful application of the doc-
trine resoundingly resolves this case in respondents’ favor.
                              1
   Section 26 has a “racial focus.” Seattle, 458 U.S., at
474. That is clear from its text, which prohibits Michi-
gan’s public colleges and universities from “grant[ing]
preferential treatment to any individual or group on the
basis of race.” Mich. Const., Art. I, §26. Like desegrega-
tion of public schools, race-sensitive admissions policies
“inur[e] primarily to the benefit of the minority,” 458
U.S., at 472, as they are designed to increase minorities’
access to institutions of higher education.4
——————
political process. 458 U.S., at 540. And the Seattle Court drew the
same distinction when it held that the initiative “work[ed] something
more than the ‘mere repeal’ of a desegregation law by the political
entity that created it.” 458 U.S., at 483.
  4 JUSTICE SCALIA accuses me of crafting my own version (or versions)

of the racial-focus prong. See ante, at 8–9, n. 4 (opinion concurring in
judgment). I do not. I simply apply the test announced in Seattle:
whether the policy in question “inures primarily to the benefit of the
minority.” 458 U.S., at 472. JUSTICE SCALIA ignores this analysis, see
Part II–B–1, supra, and instead purports to identify three versions of
the test that he thinks my opinion advances. The first—whether “ ‘the
policy in question benefits only a racial minority, ’ ” ante, at 8, n. 4
16                       SCHUETTE v. BAMN

                       SOTOMAYOR, J., dissenting

   Petitioner argues that race-sensitive admissions policies
cannot “inur[e] primarily to the benefit of the minority,”
ibid., as the Court has upheld such policies only insofar as
they further “the educational benefits that flow from a
diverse student body,” Grutter, 539 U.S., at 343. But
there is no conflict between this Court’s pronouncement in
Grutter and the common-sense reality that race-sensitive
admissions policies benefit minorities.       Rather, race-
sensitive admissions policies further a compelling state
interest in achieving a diverse student body precisely
because they increase minority enrollment, which neces-
sarily benefits minority groups. In other words, constitu-
tionally permissible race-sensitive admissions policies can
both serve the compelling interest of obtaining the educa-
tional benefits that flow from a diverse student body, and
inure to the benefit of racial minorities. There is nothing
mutually exclusive about the two. Cf. Seattle, 458 U.S., at
472 (concluding that the desegregation plan had a racial
focus even though “white as well as Negro children bene-
fit from exposure to ‘ethnic and racial diversity in the
classroom’ ”).
   It is worth emphasizing, moreover, that §26 is relevant

——————
(quoting supra, at 5)—misunderstands the doctrine and misquotes my
opinion. The racial-focus prong has never required a policy to benefit
only a minority group. The sentence from which JUSTICE SCALIA
appears to quote makes the altogether different point that the political-
process doctrine is obviously not implicated in the first place by a
restructuring that burdens members of society equally. This is the
second prong of the political-process doctrine. See supra, at 5 (explain-
ing that the political-process doctrine is implicated “[w]hen the majority
reconfigures the political process in a manner that burdens only a
racial minority”). The second version—which asks whether a policy
“benefits primarily a racial minority,” ante, at 8, n. 4—is the one
articulated by the Seattle Court and, as I have explained, see supra, at
15 and this page, it is easily met in this case. And the third—whether
the policy has “the incidental effect” of benefitting racial minorities,”
ante, at 8–9, n. 4—is not a test I advance at all.
                  Cite as: 572 U. S. ___ (2014)           17

                   SOTOMAYOR, J., dissenting

only to admissions policies that have survived strict scru-
tiny under Grutter; other policies, under this Court’s
rulings, would be forbidden with or without §26. A Grutter-
compliant admissions policy must use race flexibly, not
maintain a quota; must be limited in time; and must be
employed only after “serious, good faith consideration of
workable race-neutral alternatives,” 539 U.S., at 339.
The policies banned by §26 meet all these requirements
and thus already constitute the least restrictive ways to
advance Michigan’s compelling interest in diversity in
higher education.
                               2
   Section 26 restructures the political process in Michigan
in a manner that places unique burdens on racial minori-
ties. It establishes a distinct and more burdensome politi-
cal process for the enactment of admissions plans that
consider racial diversity.
   Long before the enactment of §26, the Michigan Consti-
tution granted plenary authority over all matters relating
to Michigan’s public universities, including admissions
criteria, to each university’s eight-member governing
board. See Mich. Const., Art. VIII, §5 (establishing the
Board of Regents of the University of Michigan, the Board
of Trustees of Michigan State University, and the Board of
Governors of Wayne State University). The boards have
the “power to enact ordinances, by-laws and regulations
for the government of the university.” Mich. Comp. Laws
Ann. §390.5 (West 2010); see also §390.3 (“The govern-
ment of the university is vested in the board of regents”).
They are “ ‘constitutional corporation[s] of independent
authority, which, within the scope of [their] functions,
[are] co-ordinate with and equal to . . . the legislature.’ ”
Federated Publications, Inc. v. Board of Trustees of Mich.
State Univ., 460 Mich. 75, 84, n. 8, 594 N.W.2d 491, 496,
n. 8 (1999).
18                      SCHUETTE v. BAMN

                      SOTOMAYOR, J., dissenting

   The boards are indisputably a part of the political pro-
cess in Michigan. Each political party nominates two
candidates for membership to each board, and board
members are elected to 8-year terms in the general
statewide election.        See Mich. Comp. Laws Ann.
§§168.282, 168.286 (West 2008); Mich. Const., Art. VIII,
§5. Prior to §26, board candidates frequently included
their views on race-sensitive admissions in their cam-
paigns. For example, in 2005, one candidate pledged to
“work to end so-called ‘Affirmative-Action,’ a racist, de-
grading system.” See League of Women Voters, 2005
General Election Voter Guide, online at http://
www.lwvka.org/guide04/regents/html (all Internet materi-
als as visited Apr. 18, 2014, and available in Clerk of
Court’s case file); see also George, U-M Regents Race Tests
Policy, Detroit Free Press, Oct. 26, 2000, p. 2B (noting that
one candidate “opposes affirmative action admissions
policies” because they “ ‘basically sa[y] minority students
are not qualified’ ”).
   Before the enactment of §26, Michigan’s political struc-
ture permitted both supporters and opponents of race-
sensitive admissions policies to vote for their candidates of
choice and to lobby the elected and politically accountable
boards. Section 26 reconfigured that structure. After §26,
the boards retain plenary authority over all admissions
criteria except for race-sensitive admissions policies.5 To
change admissions policies on this one issue, a Michigan
citizen must instead amend the Michigan Constitution.
That is no small task. To place a proposed constitutional
——————
  5 By stripping the governing boards of the authority to decide whether

to adopt race-sensitive admissions policies, the majority removed the
decision from bodies well suited to make that decision: boards engaged
in the arguments on both sides of a matter, which deliberate and
then make and refine “considered judgment[s]” about racial diversity
and admissions policies, see Grutter, 539 U.S., at 387 (KENNEDY, J.,
dissenting).
                  Cite as: 572 U. S. ___ (2014)            19

                   SOTOMAYOR, J., dissenting

amendment on the ballot requires either the support of
two-thirds of both Houses of the Michigan Legislature or a
vast number of signatures from Michigan voters—10
percent of the total number of votes cast in the preceding
gubernatorial election. See Mich. Const., Art. XII, §§1, 2.
Since more than 3.2 million votes were cast in the 2010
election for Governor, more than 320,000 signatures are
currently needed to win a ballot spot. See Brief for Gary
Segura et al. as Amici Curiae 9 (hereinafter Segura Brief).
Moreover, “[t]o account for invalid and duplicative signa-
tures, initiative sponsors ‘need to obtain substantially
more than the actual required number of signatures,
typically by a 25% to 50% margin.’ ” Id., at 10 (quoting
Tolbert, Lowenstein, & Donovan, Election Law and Rules
for Using Initiatives, in Citizens as Legislators: Direct
Democracy in the United States 27, 37 (S. Bowler, T.
Donovan, & C. Tolbert eds., 1998)).
   And the costs of qualifying an amendment are signifi-
cant. For example, “[t]he vast majority of petition ef-
forts . . . require initiative sponsors to hire paid petition
circulators, at significant expense.” Segura Brief 10; see
also T. Donovan, C. Mooney, & D. Smith, State and Local
Politics: Institutions and Reform 96 (2012) (hereinafter
Donovan) (“In many states, it is difficult to place a meas-
ure on the ballot unless professional petition firms are
paid to collect some or all the signatures required for
qualification”); Tolbert, supra, at 35 (“ ‘Qualifying an
initiative for the statewide ballot is . . . no longer so much
a measure of general citizen interest as it is a test of fund-
raising ability’ ”). In addition to the cost of collecting
signatures, campaigning for a majority of votes is an
expensive endeavor, and “organizations advocating on
behalf of marginalized groups remain . . . outmoneyed by
corporate, business, and professional organizations.”
Strolovitch & Forrest, Social and Economic Justice Move-
ments and Organizations, in The Oxford Handbook of
20                       SCHUETTE v. BAMN

                       SOTOMAYOR, J., dissenting

American Political Parties and Interest Groups 468, 471
(L. Maisel & J. Berry eds., 2010). In 2008, for instance,
over $800 million was spent nationally on state-level
initiative and referendum campaigns, nearly $300 million
more than was spent in the 2006 cycle. Donovan 98. “In
several states, more money [is] spent on ballot initiative
campaigns than for all other races for political office com-
bined.” Ibid. Indeed, the amount spent on state-level
initiative and referendum campaigns in 2008 eclipsed the
$740.6 million spent by President Obama in his 2008
presidential campaign, Salant, Spending Doubled as
Obama Led Billion-Dollar Campaign, Bloomberg News,
Dec. 27, 2008, online at http://www.bloomberg.com/apps/
news?pid=newsarchive&sid=anLDS9WWPQW8.
   Michigan’s Constitution has only rarely been amended
through the initiative process. Between 1914 and 2000,
voters have placed only 60 statewide initiatives on the
Michigan ballot, of which only 20 have passed. See Segura
Brief 12. Minority groups face an especially uphill battle.
See Donovan 106 (“[O]n issues dealing with racial and
ethnic matters, studies show that racial and ethnic minor-
ities do end up more on the losing side of the popular
vote”). In fact, “[i]t is difficult to find even a single
statewide initiative in any State in which voters approved
policies that explicitly favor racial or ethnic minority
groups.”6 Segura Brief 13.
——————
  6 In the face of this overwhelming evidence, JUSTICE SCALIA claims
that it is actually easier, not harder, for minorities to effectuate change
at the constitutional amendment level than at the board level. See
ante, at 11–12 (opinion concurring in judgment) (“voting in a favorable
board (each of which has eight members) at the three major public
universities requires electing by majority vote at least 15 different
candidates, several of whom would be running during different election
cycles”). This claim minimizes just how difficult it is to amend the
State Constitution. See supra, at 18–20. It is also incorrect in its
premise that minorities must elect an entirely new slate of board
members in order to effectuate change at the board level. JUSTICE
                      Cite as: 572 U. S. ___ (2014)                      21

                        SOTOMAYOR, J., dissenting

   This is the onerous task that §26 forces a Michigan
citizen to complete in order to change the admissions
policies of Michigan’s public colleges and universities with
respect to racial sensitivity. While substantially less
grueling paths remain open to those advocating for any
other admissions policies, a constitutional amendment is
the only avenue by which race-sensitive admissions poli-
cies may be obtained. The effect of §26 is that a white
graduate of a public Michigan university who wishes to
pass his historical privilege on to his children may freely
lobby the board of that university in favor of an expanded
legacy admissions policy, whereas a black Michigander
who was denied the opportunity to attend that very uni-
versity cannot lobby the board in favor of a policy that
might give his children a chance that he never had and
that they might never have absent that policy.
   Such reordering of the political process contravenes
Hunter and Seattle.7 See Seattle, 458 U.S., at 467 (the
Equal Protection Clause prohibits “ ‘a political structure
that treats all individuals as equals,’ yet more subtly
distorts governmental processes in such a way as to place
special burdens on the ability of minority groups to

——————
SCALIA overlooks the fact that minorities need not elect any new board
members in order to effect change; they may instead seek to persuade
existing board members to adopt changes in their interests.
   7 I do not take the position, as JUSTICE SCALIA asserts, that the pro-

cess of amending the Michigan Constitution is not a part of Michigan’s
existing political process. See ante, at 13–14 (opinion concurring in
judgment). It clearly is. The problem with §26 is not that “amending
Michigan’s Constitution is simply not a part of that State’s ‘existing
political process.’ ” Ante, at 14. It is that §26 reconfigured the political
process in Michigan such that it is now more difficult for racial minori-
ties, and racial minorities alone, to achieve legislation in their interest.
Section 26 elevated the issue of race-sensitive admissions policies,
and not any other kinds of admissions policies, to a higher plane of
the existing political process in Michigan: that of a constitutional
amendment.
22                       SCHUETTE v. BAMN

                       SOTOMAYOR, J., dissenting

achieve beneficial legislation” (citation omitted)). Where,
as here, the majority alters the political process to the
detriment of a racial minority, the governmental action is
subject to strict scrutiny. See id., at 485, n. 28. Michigan
does not assert that §26 satisfies a compelling state inter-
est. That should settle the matter.
                               C
                               1
   The plurality sees it differently. Disregarding the lan-
guage used in Hunter, the plurality asks us to contort that
case into one that “rests on the unremarkable principle
that the State may not alter the procedures of government
to target racial minorities.” Ante, at 8. And the plurality
recasts Seattle “as a case in which the state action in
question . . . had the serious risk, if not purpose, of causing
specific injuries on account of race.” Ante, at 8–9. Accord-
ing to the plurality, the Hunter and Seattle Courts were
not concerned with efforts to reconfigure the political
process to the detriment of racial minorities; rather, those
cases invalidated governmental actions merely because
they reflected an invidious purpose to discriminate. This
is not a tenable reading of those cases.
   The plurality identifies “invidious discrimination” as the
“necessary result” of the restructuring in Hunter. Ante, at
8. It is impossible to assess whether the housing amend-
ment in Hunter was motivated by discriminatory purpose,
for the opinion does not discuss the question of intent.8
——————
   8 It certainly is fair to assume that some voters may have supported

the Hunter amendment because of discriminatory animus. But others
may have been motivated by their strong beliefs in the freedom of
contract or the freedom to alienate property. Similarly, here, although
some Michiganders may have voted for §26 out of racial animus, some
may have been acting on a personal belief, like that of some of my
colleagues today, that using race-sensitive admissions policies in higher
education is unwise. The presence (or absence) of invidious discrimina-
tion has no place in the current analysis. That is the very purpose of
                      Cite as: 572 U. S. ___ (2014)                    23

                       SOTOMAYOR, J., dissenting

What is obvious, however, is that the possibility of invidi-
ous discrimination played no role in the Court’s reasoning.
We ordinarily understand our precedents to mean what
they actually say, not what we later think they could or
should have said. The Hunter Court was clear about why
it invalidated the Akron charter amendment: It was im-
permissible as a restructuring of the political process, not
as an action motivated by discriminatory intent. See 393
U.S., at 391 (striking down the Akron charter amendment
because it “places a special burden on racial minorities
within the governmental process”).
   Similarly, the plurality disregards what Seattle actually
says and instead opines that “the political restriction in
question was designed to be used, or was likely to be used,
to encourage infliction of injury by reason of race.” Ante,
at 17. Here, the plurality derives its conclusion not from
Seattle itself, but from evidence unearthed more than a
quarter-century later in Parents Involved in Community
Schools v. Seattle School Dist. No. 1, 551 U.S. 701 (2007):
“Although there had been no judicial finding of de jure
segregation with respect to Seattle’s school district, it
appears as though school desegregation in the district in
the 1940’s and 1950’s may have been the partial result of
school board policies that ‘permitted white students to
transfer out of black schools while restricting the transfer
of black students into white schools.’ ”9 Ante, at 9 (quoting
Parents Involved, 551 U.S., at 807–808 (BREYER, J., dis-
senting) (emphasis added). It follows, according to the
——————
the political-process doctrine; it operates irrespective of discriminatory
intent, for it protects a process-based right.
  9 The plurality relies on JUSTICE BREYER’s dissent in Parents Involved

to conclude that “one permissible reading of the record was that the
school board had maintained policies to perpetuate racial segregation
in the schools.” Ante, at 9–10. Remarkably, some Members of today’s
plurality criticized JUSTICE BREYER’s reading of the record in Parents
Involved itself. See 551 U.S., at 736.
24                   SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

plurality, that Seattle’s desegregation plan was constitu-
tionally required, so that the initiative halting the plan
was an instance of invidious discrimination aimed at
inflicting a racial injury.
   Again, the plurality might prefer that the Seattle Court
had said that, but it plainly did not. Not once did the
Court suggest the presence of de jure segregation in Seat-
tle. Quite the opposite: The opinion explicitly suggested
the desegregation plan was adopted to remedy de facto
rather than de jure segregation. See 458 U.S., at 472,
n. 15 (referring to the “absen[ce]” of “a finding of prior de
jure segregation”). The Court, moreover, assumed that no
“constitutional violation” through de jure segregation had
occurred. Id., at 474. And it unmistakably rested its
decision on Hunter, holding Seattle’s initiative invalid
because it “use[d] the racial nature of an issue to define
the governmental decisionmaking structure, and thus
impose[d] substantial and unique burdens on racial minor-
ities.” 458 U.S., at 470.
   It is nothing short of baffling, then, for the plurality to
insist—in the face of clear language in Hunter and Seattle
saying otherwise—that those cases were about nothing
more than the intentional and invidious infliction of a
racial injury. Ante, at 8 (describing the injury in Hunter
as “a demonstrated injury on the basis of race”); ante, at
8–9 (describing the injury in Seattle as an “injur[y] on
account of race”). The plurality’s attempt to rewrite
Hunter and Seattle so as to cast aside the political-process
doctrine sub silentio is impermissible as a matter of stare
decisis. Under the doctrine of stare decisis, we usually
stand by our decisions, even if we disagree with them,
because people rely on what we say, and they believe they
can take us at our word.
   And what now of the political-process doctrine? After
the plurality’s revision of Hunter and Seattle, it is unclear
what is left. The plurality certainly does not tell us. On
                  Cite as: 572 U. S. ___ (2014)            25

                   SOTOMAYOR, J., dissenting

this point, and this point only, I agree with JUSTICE
SCALIA that the plurality has rewritten those precedents
beyond recognition. See ante, at 5–7 (opinion concurring
in judgment).
                               2
   JUSTICE BREYER concludes that Hunter and Seattle do
not apply. Section 26, he reasons, did not move the rele-
vant decisionmaking authority from one political level to
another; rather, it removed that authority from “unelected
actors and placed it in the hands of the voters.” Ante, at 5
(opinion concurring in judgment). He bases this conclu-
sion on the premise that Michigan’s elected boards “dele-
gated admissions-related decisionmaking authority to
unelected university faculty members and administra-
tors.” Ibid. But this premise is simply incorrect.
   For one thing, it is undeniable that prior to §26, board
candidates often pledged to end or carry on the use of race-
sensitive admissions policies at Michigan’s public univer-
sities. See supra, at 18. Surely those were not empty
promises. Indeed, the issue of race-sensitive admissions
policies often dominated board elections. See, e.g., George,
Detroit Free Press, at 2B (observing that “[t]he race for
the University of Michigan Board of Regents could deter-
mine . . . the future of [the University’s] affirmative action
policies”); Kosseff, UM Policy May Hang On Election,
Crain’s Detroit Business, Sept. 18, 2000, p. 1 (noting that
an upcoming election could determine whether the Uni-
versity would continue to defend its affirmative action
policies); University of Michigan’s Admissions Policy Still
an Issue for Regents’ Election, Black Issues in Higher
Education, Oct. 21, 2004, p. 17 (commenting that although
“the Supreme Court struck down the University of Michi-
gan’s undergraduate admissions policy as too formulaic,”
the issue “remains an important [one] to several peo-
ple running” in an upcoming election for the Board of
26                   SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

Regents).
  Moreover, a careful examination of the boards and their
governing structure reveals that they remain actively
involved in setting admissions policies and procedures.
Take Wayne State University, for example. Its Board of
Governors has enacted university statutes that govern the
day-to-day running of the institution. See Wayne State
Univ. Stat., online at http://bog.wayne.edu/code. A num-
ber of those statutes establish general admissions proce-
dures, see §2.34.09 (establishing undergraduate admis-
sions procedures); §2.34.12 (establishing graduate
admissions procedures), and some set out more specific
instructions for university officials, see, e.g., §2.34.09.030
(“Admissions decisions will be based on a full evaluation of
each student’s academic record, and on empirical data
reflecting the characteristics of students who have suc-
cessfully graduated from [the university] within the four
years prior to the year in which the student applies”);
§§2.34.12.080, 2.34.12.090 (setting the requisite grade
point average for graduate applicants).
  The Board of Governors does give primary responsibility
over day-to-day admissions matters to the university’s
President. §2.34.09.080. But the President is “elected by
and answerable to the Board.” Brief for Respondent Board
of Governors of Wayne State University et al. 15. And
while university officials and faculty members “serv[e] an
important advisory role in recommending educational
policy,” id., at 14, the Board alone ultimately controls
educational policy and decides whether to adopt (or reject)
program-specific admissions recommendations. For ex-
ample, the Board has voted on recommendations “to revise
guidelines for establishment of honors curricula, including
admissions criteria”; “to modify the honor point criteria for
graduate admission”; and “to modify the maximum num-
ber of transfer credits that the university would allow in
certain cases where articulation agreements rendered
                  Cite as: 572 U. S. ___ (2014)           27

                   SOTOMAYOR, J., dissenting

modification appropriate.” Id., at 17; see also id., at 18–20
(providing examples of the Board’s “review[ing] and
pass[ing] upon admissions requirements in the course of
voting on broader issues, such as the implementation of
new academic programs”). The Board also “engages in
robust and regular review of administrative actions in-
volving admissions policy and related matters.” Id., at 16.
   Other public universities more clearly entrust admis-
sions policy to university officials. The Board of Regents
of the University of Michigan, for example, gives primary
responsibility for admissions to the Associate Vice Provost,
Executive Director of Undergraduate Admissions, and
Directors of Admissions. Bylaws §8.01, online at http://
www.regents.umich.edu/bylaws. And the Board of Trus-
tees of Michigan State University relies on the President
to make recommendations regarding admissions policies.
Bylaws, Art. 8, online at http://www.trustees.msu.edu/
bylaws. But the bylaws of the Board of Regents and the
Board of Trustees “make clear that all university opera-
tions remain subject to their control.” Brief for Respond-
ents Regents of the University of Michigan, the Board of
Trustees of Michigan State University et al. 13–14.
   The boards retain ultimate authority to adopt or reject
admissions policies in at least three ways. First, they
routinely meet with university officials to review admis-
sions policies, including race-sensitive admissions policies.
For example, shortly after this Court’s decisions in Gratz
v. Bollinger, 539 U.S. 244 (2003), and Grutter, 539 U.S.,
at 306, the President of the University of Michigan ap-
peared before the University’s Board of Regents to discuss
the impact of those decisions on the University. See
Proceedings 2003–2004, pp. 10–12 (July 2003), online
at http://name.umdl.umich.edu/ACW7513.2003.001. Six
members of the Board voiced strong support for the Uni-
versity’s use of race as a factor in admissions. Id., at 11–
12. In June 2004, the President again appeared before the
28                      SCHUETTE v. BAMN

                      SOTOMAYOR, J., dissenting

Board to discuss changes to undergraduate admissions
policies. Id., at 301 (June 2004). And in March 2007, the
University’s Provost appeared before the Board of Regents
to present strategies to increase diversity in light of the
passage of Proposal 2. Proceedings 2006–2007, pp. 264–
265 (Mar. 2007), online at http://name.umdl.umich.edu/
ACW7513.2006.001.
  Second, the boards may enact bylaws with respect to
specific admissions policies and may alter any admissions
policies set by university officials. The Board of Regents
may amend any bylaw “at any regular meeting of the
board, or at any special meeting, provided notice is given
to each regent one week in advance.” Bylaws §14.03. And
Michigan State University’s Board of Trustees may,
“[u]pon the recommendation of the President[,] . . . deter-
mine and establish the qualifications of students for ad-
missions at any level.” Bylaws, Art. 8. The boards may
also permanently remove certain admissions decisions
from university officials.10 This authority is not merely
theoretical. Between 2008 and 2012, the University of
Michigan’s Board of Regents “revised more than two dozen
of its bylaws, two of which fall within Chapter VIII, the
section regulating admissions practices.” App. to Pet. for
Cert. 30a.
  Finally, the boards may appoint university officials who
share their admissions goals, and they may remove those
officials if the officials’ goals diverge from those of the
boards. The University of Michigan’s Board of Regents
“directly appoints [the University’s] Associate Vice Provost
and Executive Director of Undergraduate Admissions,”
——————
   10 Under the bylaws of the University of Michigan’s Board of Regents,

“[a]ny and all delegations of authority made at any time and from time
to time by the board to any member of the university staff, or to any
unit of the university may be revoked by the board at any time, and
notice of such revocation shall be given in writing.” Bylaws §14.04,
online at http://www.regents.umich.edu/bylaws.
                   Cite as: 572 U. S. ___ (2014)             29

                    SOTOMAYOR, J., dissenting

and Michigan State University’s Board of Trustees elects
that institution’s President. Brief for Respondents Re-
gents of the University of Michigan, the Board of Trustees
of Michigan State University et al. 14.
   The salient point is this: Although the elected and polit-
ically accountable boards may well entrust university
officials with certain day-to-day admissions responsibili-
ties, they often weigh in on admissions policies themselves
and, at all times, they retain complete supervisory author-
ity over university officials and over all admissions
decisions.
   There is no question, then, that the elected boards in
Michigan had the power to eliminate or adopt race-
sensitive admissions policies prior to §26. There is also no
question that §26 worked an impermissible reordering of
the political process; it removed that power from the elected
boards and placed it instead at a higher level of the
political process in Michigan. See supra, at 17–22. This
case is no different from Hunter and Seattle in that re-
spect. Just as in Hunter and Seattle, minorities in Michi-
gan “participated in the political process and won.” Ante,
at 5 (BREYER, J., concurring in judgment). And just as in
Hunter and Seattle, “the majority’s subsequent reordering
of the political process repealed the minority’s successes
and made it more difficult for the minority to succeed in
the future,” thereby “diminish[ing] the minority’s ability to
participate meaningfully in the electoral process.” Ibid.
There is therefore no need to consider “extend[ing] the
holding of Hunter and Seattle to reach situations in which
decisionmaking authority is moved from an administrative
body to a political one,” ibid. Such a scenario is not be-
fore us.
                              III
  The political-process doctrine not only resolves this case
as a matter of stare decisis; it is correct as a matter of first
30                   SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

principles.
                                A
   Under our Constitution, majority rule is not without
limit. Our system of government is predicated on an
equilibrium between the notion that a majority of citizens
may determine governmental policy through legislation
enacted by their elected representatives, and the overrid-
ing principle that there are nonetheless some things the
Constitution forbids even a majority of citizens to do. The
political-process doctrine, grounded in the Fourteenth
Amendment, is a central check on majority rule.
   The Fourteenth Amendment instructs that all who act
for the government may not “deny to any person . . . the
equal protection of the laws.” We often think of equal
protection as a guarantee that the government will apply
the law in an equal fashion—that it will not intentionally
discriminate against minority groups. But equal protec-
tion of the laws means more than that; it also secures the
right of all citizens to participate meaningfully and equally
in the process through which laws are created.
   Few rights are as fundamental as the right to partici-
pate meaningfully and equally in the process of govern-
ment. See Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886)
(political rights are “fundamental” because they are “pre-
servative of all rights”). That right is the bedrock of our
democracy, recognized from its very inception. See J. Ely,
Democracy and Distrust 87 (1980) (the Constitution “is
overwhelmingly concerned, on the one hand, with proce-
dural fairness in the resolution of individual disputes,”
and on the other, “with ensuring broad participation in the
processes and distributions of government”).
   This should come as no surprise. The political process is
the channel of change. Id., at 103 (describing the im-
portance of the judiciary in policing the “channels of politi-
cal change”). It is the means by which citizens may both
                  Cite as: 572 U. S. ___ (2014)           31

                   SOTOMAYOR, J., dissenting

obtain desirable legislation and repeal undesirable legisla-
tion. Of course, we do not expect minority members of our
society to obtain every single result they seek through the
political process—not, at least, when their views conflict
with those of the majority. The minority plainly does not
have a right to prevail over majority groups in any given
political contest. But the minority does have a right to
play by the same rules as the majority. It is this right
that Hunter and Seattle so boldly vindicated.
   This right was hardly novel at the time of Hunter and
Seattle. For example, this Court focused on the vital
importance of safeguarding minority groups’ access to the
political process in United States v. Carolene Products Co.,
304 U.S. 144 (1938), a case that predated Hunter by 30
years. In a now-famous footnote, the Court explained that
while ordinary social and economic legislation carries a
presumption of constitutionality, the same may not be
true of legislation that offends fundamental rights or
targets minority groups.        Citing cases involving re-
strictions on the right to vote, restraints on the dissemina-
tion of information, interferences with political organiza-
tions, and prohibition of peaceable assembly, the Court
recognized that “legislation which restricts those political
processes which can ordinarily be expected to bring about
repeal of undesirable legislation” could be worthy of “more
exacting judicial scrutiny under the general prohibitions of
the Fourteenth Amendment than are most other types of
legislation.” Id., at 152, n. 4; see also Ely, supra, at 76
(explaining that “[p]aragraph two [of Carolene Products
footnote 4] suggests that it is an appropriate function of
the Court to keep the machinery of democratic govern-
ment running as it should, to make sure the channels of
political participation and communication are kept open”).
The Court also noted that “prejudice against discrete and
insular minorities may be a special condition, which tends
seriously to curtail the operation of those political pro-
32                      SCHUETTE v. BAMN

                      SOTOMAYOR, J., dissenting

cesses ordinarily to be relied upon to protect minorities,
and which may call for a correspondingly more search-
ing judicial inquiry.” Carolene Products, 304 U.S., at 153,
n. 4, see also Ely, supra, at 76 (explaining that
“[p]aragraph three [of Carolene Products footnote 4] sug-
gests that the Court should also concern itself with what
majorities do to minorities, particularly mentioning laws
‘directed at’ religious, national and racial minorities and
those infected by prejudice against them”).
   The values identified in Carolene Products lie at the
heart of the political-process doctrine. Indeed, Seattle
explicitly relied on Carolene Products. See 458 U.S., at
486 (“[W]hen the State’s allocation of power places unusual
burdens on the ability of racial groups to enact legisla-
tion specifically designed to overcome the ‘special condi-
tion’ of prejudice, the governmental action seriously
‘curtail[s] the operation of those political processes ordi-
narily to be relied upon to protect minorities’ ” (quoting
Carolene Products, 304 U.S., at 153, n. 4)). These values
are central tenets of our equal protection jurisprudence.
   Our cases recognize at least three features of the right
to meaningful participation in the political process. Two
of them, thankfully, are uncontroversial. First, every
eligible citizen has a right to vote. See Shaw v. Reno, 509
U.S. 630, 639 (1993). This, woefully, has not always been
the case. But it is a right no one would take issue with
today. Second, the majority may not make it more diffi-
cult for the minority to exercise the right to vote. This,
too, is widely accepted. After all, the Court has invalidat-
ed grandfather clauses, good character requirements, poll
taxes, and gerrymandering provisions.11 The third fea-
——————
  11 Attempts by the majority to make it more difficult for the minority

to exercise its right to vote are, sadly, not a thing of the past. See
Shelby County v. Holder, 570 U. S. ___, ___ (2013) (slip op., at 15–17)
(GINSBURG, J., dissenting) (describing recent examples of discriminatory
changes to state voting laws, including a 1995 dual voter registration
                     Cite as: 572 U. S. ___ (2014)                   33

                      SOTOMAYOR, J., dissenting

ture, the one the plurality dismantles today, is that a
majority may not reconfigure the existing political process
in a manner that creates a two-tiered system of political
change, subjecting laws designed to protect or benefit
discrete and insular minorities to a more burdensome
political process than all other laws. This is the political-
process doctrine of Hunter and Seattle.
   My colleagues would stop at the second. The plurality
embraces the freedom of “self-government” without limits.
See ante, at 13. And JUSTICE SCALIA values a “near-
limitless” notion of state sovereignty. See ante, at 13
(opinion concurring in judgment). The wrong sought to be
corrected by the political-process doctrine, they say, is not
one that should concern us and is in any event beyond the
reach of the Fourteenth Amendment. As they see it, the
Court’s role in protecting the political process ends once
we have removed certain barriers to the minority’s partic-
ipation in that process. Then, they say, we must sit back
and let the majority rule without the key constitutional
limit recognized in Hunter and Seattle.
   That view drains the Fourteenth Amendment of one of
its core teachings. Contrary to today’s decision, protecting
the right to meaningful participation in the political pro-
cess must mean more than simply removing barriers to
participation. It must mean vigilantly policing the politi-
cal process to ensure that the majority does not use other
methods to prevent minority groups from partaking in
that process on equal footing. Why? For the same reason
we guard the right of every citizen to vote. If “[e]fforts to
reduce the impact of minority votes, in contrast to direct
——————
system in Mississippi to disfranchise black voters, a 2000 redistricting
plan in Georgia to decrease black voting strength, and a 2003 proposal
to change the voting mechanism for school board elections in South
Carolina). Until this Court’s decision last Term in Shelby County, the
preclearance requirement of §5 of the Voting Rights Act of 1965 blocked
those and many other discriminatory changes to voting procedures.
34                        SCHUETTE v. BAMN

                        SOTOMAYOR, J., dissenting

attempts to block access to the ballot,” were “ ‘second-
generation barriers’ ” to minority voting, Shelby County v.
Holder, 570 U. S. ___, ___ (2013) (GINSBURG, J., dissent-
ing) (slip op., at 5), efforts to reconfigure the political
process in ways that uniquely disadvantage minority
groups who have already long been disadvantaged are
third-generation barriers. For as the Court recognized in
Seattle, “minorities are no less powerless with the vote
than without it when a racial criterion is used to assign
governmental power in such a way as to exclude particular
racial groups ‘from effective participation in the political
proces[s].’ ”12 458 U.S., at 486.
  To accept the first two features of the right to meaning-
ful participation in the political process, while renouncing
the third, paves the way for the majority to do what it has
done time and again throughout our Nation’s history:
afford the minority the opportunity to participate, yet
manipulate the ground rules so as to ensure the minority’s
defeat. This is entirely at odds with our idea of equality
under the law.
  To reiterate, none of this is to say that the political-
process doctrine prohibits the exercise of democratic self-
government. Nothing prevents a majority of citizens from
pursuing or obtaining its preferred outcome in a political
contest. Here, for instance, I agree with the plurality that
——————
  12 Preserving the right to participate meaningfully and equally in the

process of government is especially important with respect to education
policy. I do not mean to suggest that “the constitutionality of laws
forbidding racial preferences depends on the policy interest at stake.”
Ante, at 14–15 (plurality opinion). I note only that we have long recog-
nized that “ ‘education . . . is the very foundation of good citizenship.’ ”
Grutter, 539 U.S., at 331 (quoting Brown v. Board of Education, 347
U.S. 483, 493 (1954)). Our Nation’s colleges and universities “repre-
sent the training ground for a large number of our Nation’s leaders,”
and so there is special reason to safeguard the guarantee “ ‘that public
institutions are open and available to all segments of American society,
including people of all races and ethnicities.’ ” 539 U.S., at 331–332.
                  Cite as: 572 U. S. ___ (2014)            35

                   SOTOMAYOR, J., dissenting

Michiganders who were unhappy with Grutter were free to
pursue an end to race-sensitive admissions policies in
their State. See ante, at 16–17. They were free to elect
governing boards that opposed race-sensitive admissions
policies or, through public discourse and dialogue, to lobby
the existing boards toward that end. They were also free
to remove from the boards the authority to make any
decisions with respect to admissions policies, as opposed to
only decisions concerning race-sensitive admissions poli-
cies. But what the majority could not do, consistent with
the Constitution, is change the ground rules of the politi-
cal process in a manner that makes it more difficult for
racial minorities alone to achieve their goals. In doing so,
the majority effectively rigs the contest to guarantee a
particular outcome. That is the very wrong the political-
process doctrine seeks to remedy. The doctrine “hews to
the unremarkable notion that when two competitors are
running a race, one may not require the other to run twice
as far or to scale obstacles not present in the first runner’s
course.” BAMN v. Regents of Univ. of Michigan, 701 F.3d
466, 474 (CA6 2012).
                              B
  The political-process doctrine also follows from the rest
of our equal protection jurisprudence—in particular, our
reapportionment and vote dilution cases. In those cases,
the Court described the right to vote as “ ‘the essence of a
democratic society.’ ” Shaw, 509 U.S., at 639. It rejected
States’ use of ostensibly race-neutral measures to prevent
minorities from exercising their political rights. See id., at
639–640. And it invalidated practices such as at-large
electoral systems that reduce or nullify a minority group’s
ability to vote as a cohesive unit, when those practices
were adopted with a discriminatory purpose. Id., at 641.
These cases, like the political-process doctrine, all sought
to preserve the political rights of the minority.
36                      SCHUETTE v. BAMN

                      SOTOMAYOR, J., dissenting

   Two more recent cases involving discriminatory restruc-
turings of the political process are also worthy of mention:
Romer v. Evans, 517 U.S. 620 (1996), and League of United
Latin American Citizens v. Perry, 548 U.S. 399 (2006)
(LULAC).
   Romer involved a Colorado constitutional amendment
that removed from the local political process an issue
primarily affecting gay and lesbian citizens. The amend-
ment, enacted in response to a number of local ordinances
prohibiting discrimination against gay citizens, repealed
these ordinances and effectively prohibited the adoption of
similar ordinances in the future without another amend-
ment to the State Constitution. 517 U.S., at 623–624.
Although the Court did not apply the political-process
doctrine in Romer,13 the case resonates with the principles
undergirding the political-process doctrine. The Court
rejected an attempt by the majority to transfer decision-
making authority from localities (where the targeted
minority group could influence the process) to state gov-
ernment (where it had less ability to participate effec-
tively). See id., at 632 (describing this type of political
restructuring as a “disability” on the minority group).
Rather than being able to appeal to municipalities for
policy changes, the Court commented, the minority was
forced to “enlis[t] the citizenry of Colorado to amend the
State Constitution,” id., at 631—just as in this case.
   LULAC, a Voting Rights Act case, involved an enact-
ment by the Texas Legislature that redrew district lines
for a number of Texas seats in the House of Representa-
tives. 548 U.S., at 409 (plurality opinion). In striking
——————
   13 The Court invalidated Amendment 2 on the basis that it lacked any

rational relationship to a legitimate end. It concluded that the
amendment “impose[d] a broad and undifferentiated disability on a
single named group,” and was “so discontinuous with the reasons
offered for it that [it] seem[ed] inexplicable by anything but animus
toward the class it affect[ed].” Romer, 517 U.S., at 632.
                   Cite as: 572 U. S. ___ (2014)             37

                    SOTOMAYOR, J., dissenting

down the enactment, the Court acknowledged the “ ‘long,
well-documented history of discrimination’ ” in Texas that
“ ‘touched upon the rights of . . . Hispanics to register, to
vote, or to participate otherwise in the electoral process,’ ”
id., at 439, and it observed that that the “ ‘political, social,
and economic legacy of past discrimination’ . . . may well
[have] ‘hinder[ed] their ability to participate effectively in
the political process,’ ” id., at 440. Against this backdrop,
the Court found that just as “Latino voters were poised to
elect their candidate of choice,” id., at 438, the State’s
enactment “took away [their] opportunity because [they]
were about to exercise it,” id., at 440. The Court refused
to sustain “the resulting vote dilution of a group that was
beginning to achieve [the] goal of overcoming prior elec-
toral discrimination.” Id., at 442.
    As in Romer, the LULAC Court—while using a different
analytic framework—applied the core teaching of Hunter
and Seattle: The political process cannot be restructured in
a manner that makes it more difficult for a traditionally
excluded group to work through the existing process to
seek beneficial policies. And the events giving rise to
LULAC are strikingly similar to those here. Just as redis-
tricting prevented Latinos in Texas from attaining a bene-
fit they had fought for and were poised to enjoy, §26
prevents racial minorities in Michigan from enjoying a
last-resort benefit that they, too, had fought for through
the existing political processes.
                             IV
   My colleagues claim that the political-process doctrine is
unadministrable and contrary to our more recent equal
protection precedents. See ante, at 11–15 (plurality opin-
ion); ante, at 7–17 (SCALIA, J., concurring in judgment). It
is only by not acknowledging certain strands of our juris-
prudence that they can reach such a conclusion.
38                  SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

                               A
   Start with the claim that Hunter and Seattle are no
longer viable because of the cases that have come after
them. I note that in the view of many, it is those prece-
dents that have departed from the mandate of the Equal
Protection Clause in the first place, by applying strict
scrutiny to actions designed to benefit rather than burden
the minority. See Gratz, 539 U.S., at 301 (GINSBURG, J.,
dissenting) (“[A]s I see it, government decisionmakers may
properly distinguish between policies of exclusion and
inclusion. Actions designed to burden groups long denied
full citizenship stature are not sensibly ranked with
measures taken to hasten the day when entrenched dis-
crimination and its aftereffects have been extirpated”
(citation omitted)); id., at 282 (BREYER, J., concurring in
judgment) (“I agree . . . that, in implementing the Consti-
tution’s equality instruction, government decisionmakers
may properly distinguish between policies of inclusion and
exclusion, for the former are more likely to prove con-
sistent with the basic constitutional obligation that the
law respect each individual equally” (citation omitted));
Adarand Constructors, Inc. v. Peña, 515 U.S. 200, 243
(1995) (Stevens, J., dissenting) (“There is no moral or
constitutional equivalence between a policy that is de-
signed to perpetuate a caste system and one that seeks to
eradicate racial subordination. Invidious discrimination is
an engine of oppression, subjugating a disfavored group to
enhance or maintain the power of the majority. Remedial
race-based preferences reflect the opposite impulse: a
desire to foster equality in society”); Wygant v. Jackson
Bd. of Ed., 476 U.S. 267, 301–302 (1986) (Marshall, J.,
dissenting) (when dealing with an action to eliminate
“pernicious vestiges of past discrimination,” a “less exact-
ing standard of review is appropriate”); Fullilove v. Klutz­
nick, 448 U.S. 448, 518–519 (1980) (Marshall, J., concur-
ring in judgment) (race-based governmental action
                  Cite as: 572 U. S. ___ (2014)             39

                    SOTOMAYOR, J., dissenting

designed to “remed[y] the continuing effects of past racial
discrimination . . . should not be subjected to conventional
‘strict scrutiny’ ”); Bakke, 438 U.S., at 359 (Brennan,
White, Marshall, and Blackmun, JJ., concurring in judg-
ment in part and dissenting in part) (“racial classifications
designed to further remedial purposes” should be subjected
only to intermediate scrutiny).
   But even assuming that strict scrutiny should apply to
policies designed to benefit racial minorities, that view is
not inconsistent with Hunter and Seattle. For nothing the
Court has said in the last 32 years undermines the princi-
ples announced in those cases.
                               1
  JUSTICE SCALIA first argues that the political-process
doctrine “misreads the Equal Protection Clause to protect
‘particular group[s],’ ” running counter to a line of cases
that treat “ ‘equal protection as a personal right.’ ” Ante, at
9 (opinion concurring in judgment) (quoting Adarand, 515
U.S., at 230). Equal protection, he says, protects “ ‘per­
sons, not groups.’ ” Ante, at 10 (quoting Adarand, 515
U.S., at 227). This criticism ignores the obvious: Discrim-
ination against an individual occurs because of that indi-
vidual’s membership in a particular group. Yes, equal
protection is a personal right, but there can be no equal
protection violation unless the injured individual is a
member of a protected group or a class of individuals. It is
membership in the group—here the racial minority—that
gives rise to an equal protection violation.
   Relatedly, JUSTICE SCALIA argues that the political-
process doctrine is inconsistent with our precedents be-
cause it protects only the minority from political restruc-
turings. This aspect of the doctrine, he says, cannot be
tolerated because our precedents have rejected “ ‘a reading
of the guarantee of equal protection under which the level
of scrutiny varies according to the ability of different
40                   SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

groups to defend their interests in the representative
process.’ ” Ante, at 10 (quoting Richmond v. J. A. Croson
Co., 488 U. S., 469, 495 (1989) (plurality opinion)). Equal
protection, he continues, “ ‘cannot mean one thing when
applied to one individual and something else when applied
to a person of another color.’ ” Ante, at 10 (quoting Bakke,
438 U.S., at 289–290) (opinion of Powell, J.).
  JUSTICE SCALIA is troubled that the political-process
doctrine has not been applied to trigger strict scrutiny for
political restructurings that burden the majority. But the
doctrine is inapplicable to the majority. The minority
cannot achieve such restructurings against the majority,
for the majority is, well, the majority. As the Seattle Court
explained, “ ‘[t]he majority needs no protection against
discriminat[ory restructurings], and if it did, a referen-
dum, [for instance], might be bothersome but no more
than that.’ ” 458 U.S., at 468. Stated differently, the
doctrine protects only the minority because it implicates a
problem that affects only the minority. Nothing in my
opinion suggests, as JUSTICE SCALIA says, that under the
political-process doctrine, “the Constitution prohibits
discrimination against minority groups, but not against
majority groups.” Ante, at 10, n. 7. If the minority some-
how managed to effectuate a political restructuring that
burdened only the majority, we could decide then whether
to apply the political-process doctrine to safeguard the
political right of the majority. But such a restructuring is
not before us, and I cannot fathom how it could be
achieved.
                             2
   JUSTICE SCALIA next invokes state sovereignty, arguing
that “we have emphasized the near-limitless sovereignty
of each State to design its governing structure as it sees
fit.” Ante, at 13 (opinion concurring in judgment). But
state sovereignty is not absolute; it is subject to constitu-
                  Cite as: 572 U. S. ___ (2014)            41

                   SOTOMAYOR, J., dissenting

tional limits. The Court surely did not offend state sover-
eignty by barring States from changing their voting proce-
dures to exclude racial minorities. So why does the
political-process doctrine offend state sovereignty? The
doctrine takes nothing away from state sovereignty that
the Equal Protection Clause does not require. All it says
is that a State may not reconfigure its existing political
processes in a manner that establishes a distinct and more
burdensome process for minority members of our society
alone to obtain legislation in their interests.
   More broadly, JUSTICE SCALIA is troubled that the
political-process doctrine would create supposed “affirma-
tive-action safe havens” in places where the ordinary
political process has thus far produced race-sensitive
admissions policies. Ante, at 13–14. It would not. As
explained previously, the voters in Michigan who opposed
race-sensitive admissions policies had any number of
options available to them to challenge those policies. See
supra, at 34–35. And in States where decisions regarding
race-sensitive admissions policies are not subject to the
political process in the first place, voters are entirely free
to eliminate such policies via a constitutional amendment
because that action would not reallocate power in the
manner condemned in Hunter and Seattle (and, of course,
present here). The Seattle Court recognized this careful
balance between state sovereignty and constitutional
protections:
    “[W]e do not undervalue the magnitude of the State’s
    interest in its system of education. Washington could
    have reserved to state officials the right to make all
    decisions in the areas of education and student as-
    signment. It has chosen, however, to use a more elab-
    orate system; having done so, the State is obligated to
    operate that system within the confines of the Four-
    teenth Amendment.” 458 U.S., at 487.
42                   SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

The same is true of Michigan.
                               3
   Finally, JUSTICE SCALIA disagrees with “the proposition
that a facially neutral law may deny equal protection
solely because it has a disparate racial impact.” Ante,
at 15 (opinion concurring in judgment).            He would
acknowledge, however, that an act that draws racial dis-
tinctions or makes racial classifications triggers strict
scrutiny regardless of whether discriminatory intent is
shown. See Adarand, 515 U.S., at 213. That should
settle the matter: Section 26 draws a racial distinction. As
the Seattle Court explained, “when the political process or
the decisionmaking mechanism used to address racially
conscious legislation—and only such legislation—is sin-
gled out for peculiar and disadvantageous treatment, the
governmental action plainly rests on ‘distinctions based on
race.’ ” 458 U.S., at 485 (some internal quotation marks
omitted); see also id., at 470 (noting that although a State
may “ ‘allocate governmental power on the basis of any
general principle,’ ” it may not use racial considerations “to
define the governmental decisionmaking structure”).
   But in JUSTICE SCALIA’s view, cases like Washington v.
Davis, 426 U.S. 229 (1976), and Arlington Heights v.
Metropolitan Housing Development Corp., 429 U.S. 252
(1977), call Seattle into question. It is odd to suggest that
prior precedents call into question a later one. Seattle
(decided in 1982) postdated both Washington v. Davis
(1976) and Arlington Heights (1977). JUSTICE SCALIA’s
suggestion that Seattle runs afoul of the principles estab-
lished in Washington v. Davis and Arlington Heights
would come as a surprise to Justice Blackmun, who joined
the majority opinions in all three cases. Indeed, the Seat­
tle Court explicitly rejected the argument that Hunter had
been effectively overruled by Washington v. Davis and
Arlington Heights:
                      Cite as: 572 U. S. ___ (2014)                     43

                       SOTOMAYOR, J., dissenting

     “There is one immediate and crucial difference be-
     tween Hunter and [those cases]. While decisions such
     as Washington v. Davis and Arlington Heights consid-
     ered classifications facially unrelated to race, the
     charter amendment at issue in Hunter dealt in explic-
     itly racial terms with legislation designed to benefit
     minorities ‘as minorities,’ not legislation intended to
     benefit some larger group of underprivileged citizens
     among whom minorities were disproportionately rep-
     resented.” 458 U.S., at 485.
And it concluded that both the Hunter amendment and
the Seattle initiative rested on distinctions based on race.
458 U.S., at 485. So does §26.14
                              B
  My colleagues also attack the first prong of the doctrine
as “rais[ing] serious constitutional concerns,” ante, at 11
(plurality opinion), and being “unadministrable,” ante, at 7
(SCALIA, J., concurring in judgment). JUSTICE SCALIA
wonders whether judges are equipped to weigh in on what
constitutes a “racial issue.” See ante, at 8. The plurality,
too, thinks courts would be “with no clear legal standards
or accepted sources to guide judicial decision.” Ante, at 12.
——————
   14 The plurality raises another concern with respect to precedent. It

points to decisions by the California Supreme Court and the United
States Court of Appeals for the Ninth Circuit upholding as constitu-
tional Proposition 209, a California constitutional amendment identical
in substance to §26. Ante, at 14. The plurality notes that if we were to
affirm the lower court’s decision in this case, “those holdings would be
invalidated . . . .” Ibid. I fail to see the significance. We routinely
resolve conflicts between lower courts; the necessary result, of course, is
that decisions of courts on one side of the debate are invalidated or
called into question. I am unaware of a single instance where that
(inevitable) fact influenced the Court’s decision one way or the other.
Had the lower courts proceeded in opposite fashion—had the California
Supreme Court and Ninth Circuit invalidated Proposition 209 and the
Sixth Circuit upheld §26—would the plurality come out the other way?
44                    SCHUETTE v. BAMN

                    SOTOMAYOR, J., dissenting

Yet as JUSTICE SCALIA recognizes, Hunter and Seattle
provide a standard: Does the public policy at issue “inur[e]
primarily to the benefit of the minority, and [was it] de-
signed for that purpose”? Seattle, 458 U.S., at 472; see
ante, at 8. Surely this is the kind of factual inquiry that
judges are capable of making. JUSTICE SCALIA, for in-
stance, accepts the standard announced in Washington v.
Davis, which requires judges to determine whether dis-
crimination is intentional or whether it merely has a
discriminatory effect. Such an inquiry is at least as diffi-
cult for judges as the one called for by Hunter and Seattle.
In any event, it is clear that the constitutional amendment
in this case has a racial focus; it is facially race-based and,
by operation of law, disadvantages only minorities. See
supra, at 15–16.
   “No good can come” from these inquiries, JUSTICE
SCALIA responds, because they divide the Nation along
racial lines and perpetuate racial stereotypes. Ante, at 9.
The plurality shares that view; it tells us that we must not
assume all individuals of the same race think alike. See
ante, at 11–12. The same could have been said about
desegregation: Not all members of a racial minority in
Seattle necessarily regarded the integration of public
schools as good policy. Yet the Seattle Court had little
difficulty saying that school integration as a general mat-
ter “inure[d] . . . to the benefit of ” the minority. 458 U.S.,
at 472.
   My colleagues are of the view that we should leave race
out of the picture entirely and let the voters sort it out.
See ante, at 13 (plurality opinion) (“Racial division would
be validated, not discouraged, were the Seattle formula-
tion . . . to remain in force”); ante, at 9 (SCALIA, J., concur-
ring in judgment) (“ ‘[R]acial stereotyping [is] at odds with
equal protection mandates’ ”). We have seen this reason-
ing before. See Parents Involved, 551 U.S., at 748 (“The
way to stop discrimination on the basis of race is to stop
                  Cite as: 572 U. S. ___ (2014)           45

                   SOTOMAYOR, J., dissenting

discriminating on the basis of race”). It is a sentiment out
of touch with reality, one not required by our Constitution,
and one that has properly been rejected as “not sufficient”
to resolve cases of this nature. Id., at 788 (KENNEDY, J.,
concurring in part and concurring in judgment). While
“[t]he enduring hope is that race should not matter[,] the
reality is that too often it does.” Id., at 787. “[R]acial
discrimination . . . [is] not ancient history.” Bartlett v.
Strickland, 556 U.S. 1, 25 (2009) (plurality opinion).
   Race matters. Race matters in part because of the long
history of racial minorities’ being denied access to the
political process. See Part I, supra; see also South Carolina
v. Katzenbach, 383 U.S. 301, 309 (1966) (describing
racial discrimination in voting as “an insidious and perva-
sive evil which had been perpetuated in certain parts of
our country through unremitting and ingenious defiance of
the Constitution”). And although we have made great
strides, “voting discrimination still exists; no one doubts
that.” Shelby County, 570 U. S., at __ (slip op., at 2).
   Race also matters because of persistent racial inequality
in society—inequality that cannot be ignored and that has
produced stark socioeconomic disparities. See Gratz, 539
U.S., at 298–300 (GINSBURG, J., dissenting) (cataloging
the many ways in which “the effects of centuries of law-
sanctioned inequality remain painfully evident in our
communities and schools,” in areas like employment,
poverty, access to health care, housing, consumer transac-
tions, and education); Adarand, 515 U.S., at 273
(GINSBURG, J., dissenting) (recognizing that the “lingering
effects” of discrimination, “reflective of a system of racial
caste only recently ended, are evident in our workplaces,
markets, and neighborhoods”).
   And race matters for reasons that really are only skin
deep, that cannot be discussed any other way, and that
cannot be wished away. Race matters to a young man’s
view of society when he spends his teenage years watching
46                   SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

others tense up as he passes, no matter the neighborhood
where he grew up. Race matters to a young woman’s
sense of self when she states her hometown, and then is
pressed, “No, where are you really from?”, regardless of
how many generations her family has been in the country.
Race matters to a young person addressed by a stranger in
a foreign language, which he does not understand because
only English was spoken at home. Race matters because
of the slights, the snickers, the silent judgments that
reinforce that most crippling of thoughts: “I do not belong
here.”
  In my colleagues’ view, examining the racial impact of
legislation only perpetuates racial discrimination. This
refusal to accept the stark reality that race matters is
regrettable. The way to stop discrimination on the basis of
race is to speak openly and candidly on the subject of race,
and to apply the Constitution with eyes open to the unfor-
tunate effects of centuries of racial discrimination. As
members of the judiciary tasked with intervening to carry
out the guarantee of equal protection, we ought not sit
back and wish away, rather than confront, the racial
inequality that exists in our society. It is this view that
works harm, by perpetuating the facile notion that what
makes race matter is acknowledging the simple truth that
race does matter.
                               V
  Although the only constitutional rights at stake in this
case are process-based rights, the substantive policy at
issue is undeniably of some relevance to my colleagues.
See ante, at 18 (plurality opinion) (suggesting that race-
sensitive admissions policies have the “potential to be-
come . . . the source of the very resentments and hostilities
based on race that this Nation seeks to put behind it”). I
will therefore speak in response.
                  Cite as: 572 U. S. ___ (2014)           47

                   SOTOMAYOR, J., dissenting

                                A
   For over a century, racial minorities in Michigan fought
to bring diversity to their State’s public colleges and uni-
versities. Before the advent of race-sensitive admissions
policies, those institutions, like others around the country,
were essentially segregated. In 1868, two black students
were admitted to the University of Michigan, the first of
their race. See Expert Report of James D. Anderson 4, in
Gratz v. Bollinger, No. 97–75231 (ED Mich.). In 1935,
over six decades later, there were still only 35 black stu-
dents at the University. Ibid. By 1954, this number had
risen to slightly below 200. Ibid. And by 1966, to around
400, among a total student population of roughly 32,500—
barely over 1 percent. Ibid. The numbers at the University
of Michigan Law School are even more telling. During
the 1960’s, the Law School produced 9 black graduates
among a total of 3,041—less than three-tenths of 1 per-
cent. See App. in Grutter v. Bollinger, O. T. 2002, No. 02–
241, p. 204.
   The housing and extracurricular policies at these insti-
tutions also perpetuated open segregation. For instance,
incoming students were permitted to opt out of rooming
with black students. Anderson, supra, at 7–8. And some
fraternities and sororities excluded black students from
membership. Id., at 6–7.
   In 1966, the Defense Department conducted an investi-
gation into the University’s compliance with Title VI of the
Civil Rights Act, and made 25 recommendations for in-
creasing opportunities for minority students. Id., at 9. In
1970, a student group launched a number of protests,
including a strike, demanding that the University increase
its minority enrollment. Id., at 16–23. The University’s
Board of Regents responded, adopting a goal of 10 percent
black admissions by the fall of 1973. Id., at 23.
48                       SCHUETTE v. BAMN

                       SOTOMAYOR, J., dissenting

   During the 1970’s, the University continued to improve
its admissions policies,15 encouraged by this Court’s 1978
decision in Bakke. In that case, the Court told our Na-
tion’s colleges and universities that they could consider
race in admissions as part of a broader goal to create a
diverse student body, in which students of different back-
grounds would learn together, and thereby learn to live
together. A little more than a decade ago, in Grutter, the
Court reaffirmed this understanding. In upholding the
admissions policy of the Law School, the Court laid to rest
any doubt whether student body diversity is a compelling
interest that may justify the use of race.
   Race-sensitive admissions policies are now a thing of the
past in Michigan after §26, even though—as experts agree
and as research shows—those policies were making a
difference in achieving educational diversity. In Grutter,
Michigan’s Law School spoke candidly about the strides
the institution had taken successfully because of race-
sensitive admissions. One expert retained by the Law
School opined that a race-blind admissions system would
have a “very dramatic, negative effect on underrepresented
minority admissions.” Grutter, 539 U.S., at 320 (inter-
nal quotation marks omitted). He testified that the school
had admitted 35 percent of underrepresented minority
students who had applied in 2000, as opposed to only 10
percent who would have been admitted had race not been
considered. Ibid. Underrepresented minority students
would thus have constituted 4 percent, as opposed to the
actual 14.5 percent, of the class that entered in 2000.
Ibid.
——————
  15 In 1973, the Law School graduated 41 black students (out of a class

of 446) and the first Latino student in its history. App. in Grutter v.
Bollinger, O. T. 2002, No. 02–241, p. 204. In 1976, it graduated its first
Native American student. Ibid. On the whole, during the 1970’s, the
Law School graduated 262 black students, compared to 9 in the previ-
ous decade, along with 41 Latino students. Ibid.
                  Cite as: 572 U. S. ___ (2014)           49

                   SOTOMAYOR, J., dissenting

   Michigan’s public colleges and universities tell us the
same today. The Board of Regents of the University of
Michigan and the Board of Trustees of Michigan State
University inform us that those institutions cannot
achieve the benefits of a diverse student body without
race-sensitive admissions plans. See Brief for Respond-
ents Regents of the University of Michigan, the Board of
Trustees of Michigan State University et al. 18–25. Dur-
ing proceedings before the lower courts, several university
officials testified that §26 would depress minority enroll-
ment at Michigan’s public universities. The Director of
Undergraduate Admissions at the University of Michigan
“expressed doubts over the ability to maintain minority
enrollment through the use of a proxy, like socioeconomic
status.” Supp. App. to Pet. for Cert. 285a. He explained
that university officials in States with laws similar to §26
had not “ ‘achieve[d] the same sort of racial and ethnic
diversity that they had prior to such measures . . . without
considering race.’ ” Ibid. Similarly, the Law School’s Dean
of Admissions testified that she expected “a decline in
minority admissions because, in her view, it is impossible
‘to get a critical mass of underrepresented minori-
ties . . . without considering race.’ ” Ibid. And the Dean of
Wayne State University Law School stated that “although
some creative approaches might mitigate the effects of
[§26], he ‘did not think that any one of these proposals or
any combination of these proposals was reasonably likely
to result in the admission of a class that had the same or
similar or higher numbers of African Americans, Latinos
and Native Americans as the prior policy.’ ” Ibid.
   Michigan tells a different story. It asserts that although
the statistics are difficult to track, “the number of un-
derrepresented minorities . . . [in] the entering freshman
class at Michigan as a percentage changed very little”
after §26. Tr. of Oral Arg. 15. It also claims that “the
statistics in California across the 17 campuses in the
50                      SCHUETTE v. BAMN

                      SOTOMAYOR, J., dissenting

University of California system show that today the un-
derrepresented minority percentage is better on 16 out of
those 17 campuses”—all except Berkeley—than before
California’s equivalent initiative took effect. Id., at 16. As
it turns out, these statistics weren’t “ ‘even good enough to
be wrong.’ ” Reference Manual on Scientific Evidence 4 (2d
ed. 2000) (Introduction by Stephen G. Breyer (quoting
Wolfgang Pauli)).
   Section 26 has already led to decreased minority en-
rollment at Michigan’s public colleges and universities. In
2006 (before §26 took effect), underrepresented minorities
made up 12.15 percent of the University of Michigan’s
freshman class, compared to 9.54 percent in 2012—a
roughly 25 percent decline. See University of Michigan—
New Freshman Enrollment Overview, Office of the Registrar,
online at http://www.ro.umich.edu/report/10enrolloverview.pdf
and http://www.ro.umich.edu/report/12enrollmentsummary.pdf.16
Moreover, the total number of college-aged underrepre-
sented minorities in Michigan has increased even as the
number of underrepresented minorities admitted to the
University has decreased. For example, between 2006 and
2011, the proportion of black freshmen among those en-
rolled at the University of Michigan declined from 7 per-
cent to 5 percent, even though the proportion of black
college-aged persons in Michigan increased from 16 to 19
percent. See Fessenden and Keller, How Minorities Have
Fared in States with Affirmative Action Bans, N. Y.
Times, June 24, 2013, online at http://www.nytimes.com/
interactive/2013/06/24/us/affirmative-action-bans.html.




——————
  16 These percentages include enrollment statistics for black students,

Hispanic students, Native American students, and students who
identify as members of two or more underrepresented minority groups.
                    Cite as: 572 U. S. ___ (2014) 
              51

                     SOTOMAYOR, J., dissenting


               UNIVERSITY OF MICHIGAN
                   Black Students17




   A recent study also confirms that §26 has decreased
minority degree attainment in Michigan. The University
of Michigan’s graduating class of 2012, the first admitted
after §26 took effect, is quite different from previous clas-
ses. The proportion of black students among those attain-
ing bachelor’s degrees was 4.4 percent, the lowest since
1991; the proportion of black students among those attain-
ing master’s degrees was 5.1 percent, the lowest since
1989; the proportion of black students among those attain-
ing doctoral degrees was 3.9 percent, the lowest since
1993; and the proportion of black students among those
attaining professional school degrees was 3.5 percent, the
lowest since the mid-1970’s. See Kidder, Restructuring
Higher Education Opportunity?: African American Degree
Attainment After Michigan’s Ban on Affirmative Action,
p. 1 (Aug. 2013), online at http://papers.ssrn.com/sol3/
abstract=2318523.
——————
  17 Thischart is reproduced from Fessenden and Keller, How Minori-
ties Have Fared in States with Affirmative Action Bans, N. Y. Times,
June 24, 2013, online at http://www.nytimes.com/interactive/2013/
06/24/us/affirmative-action-bans.html.
52                  SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

   The President and Chancellors of the University of
California (which has 10 campuses, not 17) inform us that
“[t]he abandonment of race-conscious admissions policies
resulted in an immediate and precipitous decline in the
rates at which underrepresented-minority students ap-
plied to, were admitted to, and enrolled at” the university.
Brief for President and Chancellors of the University of
California as Amici Curiae 10 (hereinafter President and
Chancellors Brief). At the University of California, Los
Angeles (UCLA), for example, admission rates for un-
derrepresented minorities plummeted from 52.4 percent in
1995 (before California’s ban took effect) to 24 percent
in 1998. Id., at 12. As a result, the percentage of un-
derrepresented minorities fell by more than half: from
30.1 percent of the entering class in 1995 to 14.3 percent
in 1998. Ibid. The admissions rate for underrepresented
minorities at UCLA reached a new low of 13.6 percent in
2012. See Brief for California Social Science Researchers
and Admissions Experts as Amici Curiae 28.
   The elimination of race-sensitive admissions policies in
California has been especially harmful to black students.
In 2006, for example, there were fewer than 100 black
students in UCLA’s incoming class of roughly 5,000, the
lowest number since at least 1973. See id., at 24.
   The University of California also saw declines in minor-
ity representation at its graduate programs and profes-
sional schools. In 2005, underrepresented minorities
made up 17 percent of the university’s new medical stu-
dents, which is actually a lower rate than the 17.4 percent
reported in 1975, three years before Bakke. President and
Chancellors Brief 13. The numbers at the law schools are
even more alarming. In 2005, underrepresented minori-
ties made up 12 percent of entering law students, well
below the 20.1 percent in 1975. Id., at 14.
   As in Michigan, the declines in minority representation
at the University of California have come even as the
                 Cite as: 572 U. S. ___ (2014)          53

                  SOTOMAYOR, J., dissenting

minority population in California has increased.       At
UCLA, for example, the proportion of Hispanic freshmen
among those enrolled declined from 23 percent in 1995 to
17 percent in 2011, even though the proportion of Hispanic
college-aged persons in California increased from 41 per-
cent to 49 percent during that same period. See Fessenden
and Keller.
                        UCLA

                  Hispanic Students18





  And the proportion of black freshmen among those
enrolled at UCLA declined from 8 percent in 1995 to 3
percent in 2011, even though the proportion of black
college-aged persons in California increased from 8 per-
cent to 9 percent during that same period. See ibid.




——————
 18 Ibid.
54                 SCHUETTE v. BAMN

                  SOTOMAYOR, J., dissenting

                        UCLA

                   Black Students19





   While the minority admissions rates at UCLA and
Berkeley have decreased, the number of minorities en-
rolled at colleges across the county has increased. See
Phillips, Colleges Straining to Restore Diversity: Bans on
Race-Conscious Admissions Upend Racial Makeup at
California Schools, Wall Street Journal, Mar. 7, 2014,
p. A3.




——————
 19 Ibid.
                     Cite as: 572 U. S. ___ (2014)                  55

                      SOTOMAYOR, J., dissenting

                  BERKELEY AND UCLA20




   The President and Chancellors assure us that they have
tried. They tell us that notwithstanding the university’s
efforts for the past 15 years “to increase diversity on [the
University of California’s] campuses through the use of
race-neutral initiatives,” enrollment rates have “not re-
bounded . . . [or] kept pace with the demographic changes
among California’s graduating high-school population.”
President and Chancellors Brief 14. Since Proposition 209
took effect, the university has spent over a half-billion
dollars on programs and policies designed to increase
diversity. Phillips, supra, at A3. Still, it has been unable
to meet its diversity goals. Ibid. Proposition 209, it says,
has “ ‘completely changed the character’ of the university.”
Ibid. (quoting the Associate President and Chief Policy
——————
  20 This chart is reproduced from Phillips, Colleges Straining to Re-

store Diversity: Bans on Race-Conscious Admissions Upend Racial
Makeup at California Schools, Wall Street Journal, Mar. 7, 2014, p. A3.
56                   SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

Advisor of the University of California).
                              B
   These statistics may not influence the views of some of
my colleagues, as they question the wisdom of adopting
race-sensitive admissions policies and would prefer if our
Nation’s colleges and universities were to discard those
policies altogether. See ante, at 2 (ROBERTS, C. J., concur-
ring) (suggesting that race-sensitive admissions policies
might “do more harm than good”); ante, at 9, n. 6 (SCALIA,
J., concurring in judgment); Grutter, 539 U.S., at 371–373
(THOMAS, J., concurring in part and dissenting in part);
id., at 347–348 (SCALIA, J., concurring in part and dissent-
ing in part). That view is at odds with our recognition in
Grutter, and more recently in Fisher v. University of Texas
at Austin, 570 U. S. ___ (2013), that race-sensitive admis-
sions policies are necessary to achieve a diverse student
body when race-neutral alternatives have failed. More
fundamentally, it ignores the importance of diversity in
institutions of higher education and reveals how little my
colleagues understand about the reality of race in America.
   This Court has recognized that diversity in education is
paramount. With good reason. Diversity ensures that the
next generation moves beyond the stereotypes, the as-
sumptions, and the superficial perceptions that students
coming from less-heterogeneous communities may harbor,
consciously or not, about people who do not look like them.
Recognizing the need for diversity acknowledges that,
“[j]ust as growing up in a particular region or having
particular professional experiences is likely to affect an
individual’s views, so too is one’s own, unique experience
of being a racial minority in a society, like our own, in
which race unfortunately still matters.” Grutter, 539
U.S., at 333. And it acknowledges that “to cultivate a set
of leaders with legitimacy in the eyes of the citizenry, it is
necessary that the path to leadership be visibly open to
                  Cite as: 572 U. S. ___ (2014)          57

                   SOTOMAYOR, J., dissenting

talented and qualified individuals of every race and eth-
nicity.” Id., at 332.
  Colleges and universities must be free to prioritize the
goal of diversity. They must be free to immerse their
students in a multiracial environment that fosters fre-
quent and meaningful interactions with students of other
races, and thereby pushes such students to transcend any
assumptions they may hold on the basis of skin color.
Without race-sensitive admissions policies, this might well
be impossible. The statistics I have described make that
fact glaringly obvious. We should not turn a blind eye to
something we cannot help but see.
  To be clear, I do not mean to suggest that the virtues of
adopting race-sensitive admissions policies should inform
the legal question before the Court today regarding the
constitutionality of §26. But I cannot ignore the unfortu-
nate outcome of today’s decision: Short of amending the
State Constitution, a Herculean task, racial minorities in
Michigan are deprived of even an opportunity to convince
Michigan’s public colleges and universities to consider race
in their admissions plans when other attempts to achieve
racial diversity have proved unworkable, and those insti-
tutions are unnecessarily hobbled in their pursuit of a
diverse student body.
                        *     *    *
  The Constitution does not protect racial minorities from
political defeat. But neither does it give the majority free
rein to erect selective barriers against racial minorities.
The political-process doctrine polices the channels of
change to ensure that the majority, when it wins, does so
without rigging the rules of the game to ensure its success.
Today, the Court discards that doctrine without good
reason.
  In doing so, it permits the decision of a majority of the
voters in Michigan to strip Michigan’s elected university
58                   SCHUETTE v. BAMN

                   SOTOMAYOR, J., dissenting

boards of their authority to make decisions with respect to
constitutionally permissible race-sensitive admissions
policies, while preserving the boards’ plenary authority to
make all other educational decisions. “In a most direct
sense, this implicates the judiciary’s special role in safe-
guarding the interests of those groups that are relegated
to such a position of political powerlessness as to com-
mand extraordinary protection from the majoritarian
political process.” Seattle, 458 U.S., at 486 (internal
quotation marks omitted). The Court abdicates that role,
permitting the majority to use its numerical advantage to
change the rules mid-contest and forever stack the deck
against racial minorities in Michigan. The result is that
Michigan’s public colleges and universities are less
equipped to do their part in ensuring that students of all
races are “better prepare[d] . . . for an increasingly diverse
workforce and society . . .” Grutter, 539 U.S., at 330
(internal quotation marks omitted).
   Today’s decision eviscerates an important strand of our
equal protection jurisprudence. For members of historically
marginalized groups, which rely on the federal courts to
protect their constitutional rights, the decision can hardly
bolster hope for a vision of democracy that preserves for
all the right to participate meaningfully and equally in
self-government.
   I respectfully dissent.